Case 19-12269-KBO   Doc 70-31   Filed 11/12/19   Page 1 of 74




                     EXHIBIT EE
             Case 19-12269-KBO        Doc 70-31      Filed 11/12/19     Page 2 of 74



                             Riverstone Credit Management LLC
                                 712 Fifth Avenue, 36th Floor
                                    New York, NY 10015




October 21, 2019


VIA EMAIL AND OVERNIGHT COURIER
MTE Holdings LLC
Attention: Mark Siffin
           Bob Quinn
280 E. 96th Street, Suite 210
Indianapolis, IN 46240
Emails: siffin@maefield.com
           bquinn@maefield.com

Re:     Notice of Exercise of Voting Rights of Pledged Securities

Ladies and Gentlemen:

        Reference is made to the Term Loan Credit Agreement dated September 17, 2018 (as
amended by that certain Limited Waiver and First Amendment dated as of February 22, 2019 and
as further amended or otherwise modified prior to the date hereof, the “Credit Agreement”), among
MTE Holdings LLC, a Delaware liability company (the “Company”), the lenders party thereto as
lenders (the “Lenders”), and Riverstone Credit Management, LLC, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used herein, but not
defined herein, shall have the meaning ascribed to such terms in the Credit Agreement.

        Reference is also made to (i) that certain letter dated September 13, 2019 delivered by the
Administrative Agent to the Company (the “September 13 Reservation of Rights Letter”), (ii) that
certain Limited Forbearance Agreement, a draft of which was delivered by the Administrative
Agent to the Company on September 20, 2019 (the “Sept. 20 Draft Limited Forbearance
Agreement”), (iii) that certain Limited Forbearance Agreement, a draft of which was delivered by
the Administrative Agent to the Company on September 28, 2019 (the “Sept. 28 Draft Limited
Forbearance Agreement”, and (iv) that certain letter dated October 7, 2019 delivered by the
Administrative Agent to the Company (the “October 7 Notice of Default and Reservation of Rights
Letter”), together with the September 13 Reservation of Rights Letter, the Sept. 20 Draft Limited
Forbearance Agreement and the Sept. 28 Draft Limited Forbearance Agreement, the “Prior Default
Notices”), whereby the Administrative Agent notified the Company that significant and material
Events of Default exist under the Credit Agreement. As initially described in the Prior Default
Notices, certain Events of Default under the Loan Documents have occurred and are continuing,
each as more specifically described in Exhibit A attached hereto (collectively, the “Specified
Events of Default”).




US 6636702v.9.docx
            Case 19-12269-KBO          Doc 70-31      Filed 11/12/19      Page 3 of 74
MTE Holdings LLC
October 21, 2019
Page 2

        Pursuant to Section 6.01 and Section 7.01 of the Collateral Agreement dated September
17, 2018 (as amended or otherwise modified prior to the date hereof, the “Collateral Agreement”)
among the Company, as Grantor, and the Administrative Agent, the Administrative Agent hereby
notifies you that (i) the rights of the Company to exercise all voting and membership rights with
respect to the equity interests of MDC Energy LLC (“Opco”) are no longer effective and have
become vested in the Administrative Agent, which has the sole right to exercise such voting and
membership rights, (ii) the Pledged Securities (as defined in the Collateral Agreement) are hereby
deemed registered in the name of the Administrative Agent, and (iii) the Administrative Agent, at
the direction of the Requisite Lenders, has exercised its rights under Section 6.01(b) of the
Collateral Agreement to exercise all voting, membership and other rights pertaining to such
Pledged Securities (the Administrative Agent, acting in such capacity, the “Voting Party”).

        In connection with the exercise by the Administrative Agent (at the direction of the
Requisite Lenders) of the voting, membership and other rights described above, the Administrative
Agent, as the Voting Party, has executed (i) the written consent attached hereto as Exhibit B (the
“Written Consent”) and (ii) the Amendment No. 1 to the Third Amended and Restated Limited
Liability Company Agreement of MDC Energy LLC attached hereto as Exhibit C (the
“Amendment”). The Written Consent and Amendment provide for, among other things, the
appointment of a board of managers at Opco (the “Board”), including independent members of
such board (and compensation and indemnification arrangements for the benefit of such persons),
and the appointment of a Chief Restructuring Officer. Please note that, per the terms of the
Amendment, the approval of the Board, including the independent members, is necessary to
undertake certain actions, and the scope of the Chief Restructuring Officer’s authority is set forth
in the Written Consent and engagement letter attached thereto.

       Notwithstanding the foregoing or anything to the contrary contained herein, this letter does
not constitute (a) a waiver of the Specified Events of Default or any other Default or Event of
Default, whether or not identified herein or (b) an agreement to forbear from exercising any rights
and remedies available to the Administrative Agent and the Lenders pursuant to the terms of the
Loan Documents or otherwise by law.

        The Administrative Agent and Lenders hereby reserve each and every right and remedy
available to them under the Credit Agreement, the other Loan Documents and applicable law
resulting from or arising out of the Specified Events of Default and any other Default or Event of
Default. You are hereby again notified that effective as of earliest date of occurrence of any other
Specified Event of Default, and continuing thereafter for so long as any Event of Default exists,
the Obligations shall accrue interest at the rate set forth in Section 2.6(c) of the Credit Agreement.

       You are further notified that no failure or delay on the part of the Administrative Agent or
any Lender to exercise any additional right or remedy under the Credit Agreement, any other Loan
Document or applicable law shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude any other or further exercise of any right or remedy, all
of which are cumulative and may be exercised without notice except to the extent notice is
expressly required (and has not been waived) under the Credit Agreement, the other Loan
Documents and applicable law. Unless and until otherwise agreed in a writing signed by the
Administrative Agent and the Requisite Lenders, in no event and under no circumstance shall any
            Case 19-12269-KBO         Doc 70-31      Filed 11/12/19     Page 4 of 74
MTE Holdings LLC
October 21, 2019
Page 3

past, present or future negotiations, discussions or written communications with the Administrative
Agent or any Lender or the Administrative Agent’s or any Lender’s delay in or forbearance from
exercising any of its rights, powers, privileges or remedies under the Loan Documents or
applicable law or any other indulgence granted by the Administrative Agent or any Lender: (i)
cause an amendment, waiver or modification of the Loan Documents; (ii) establish a custom or
course of dealing under the Loan Documents; (iii) operate as a waiver of any existing or future
default under the Loan Documents (including, without limitation, the Specified Events of Default
and the Other Defaults); (iv) entitle any Group Member to any other or further notice or demand;
(v) modify, change, impair, affect, diminish or release any of the Company’s or any other Group
Member’s obligations or liabilities under the Loan Documents; (vi) impair any other notice of
default the Administrative Agent or any Lender has delivered (or will deliver), (vii) constitute an
agreement of the Administrative Agent or any Lender to agree to any amendment or modification
of the Loan Documents, or (viii) waive, limit, suspend or condition the Administrative Agent’s or
any Lender’s rights, powers, privileges and remedies under the Loan Documents and applicable
law, all of which rights, powers, privileges and remedies are expressly reserved.

        Any future negotiations or discussions with any agent or representative of the
Administrative Agent or any Lender regarding the Loan Documents shall not be binding upon the
Administrative Agent and the Lenders unless and until any terms resulting from such negotiations
or discussions are reduced to written agreement signed by the Administrative Agent and the
Requisite Lenders. Any and all rights and remedies available to the Administrative Agent and the
Lenders shall be cumulative and may be exercised separately, successively or concurrently at the
sole discretion of the Administrative Agent and the Lenders. Nothing contained in this letter shall
waive, modify, or limit any and all rights and remedies of the Administrative Agent under its
contracts and documents, at law, in equity, or otherwise, all of which are expressly reserved.

       Please contact the Administrative Agent with any questions you may have regarding the
foregoing.

                                    [Signature Page Follows]
Case 19-12269-KBO   Doc 70-31   Filed 11/12/19   Page 5 of 74
            Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 6 of 74



                                       EXHIBIT A
                             SPECIFIED EVENTS OF DEFAULT

       Each of the existing and prospective breaches of the Loan Documents set forth below are
Specified Events of Default:

        1.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver audited financial statements with respect to the Fiscal Year 2018 without a
“going concern” or like qualification or exception and without any qualification or exception as to
the scope of such audit as required by Section 5.1(c) of the Credit Agreement.

       2.     The Event of Default under Section 8.1(b) of the Credit Agreement based on the
Company’s default under Section 9.01(b) of the RBL Facility Credit Agreement for the Fiscal
Quarter ending December 31, 2018.

        3.     The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the incurrence of additional Indebtedness in the form of accounts payable that is or at one time was
overdue for a period in excess of 90 days in violation of Section 6.1 of the Credit Agreement.

        4.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the creation of, and associated filings related to, mechanics liens with respect to certain accounts
payable, which mechanics liens were not created in the ordinary course of business and, with
respect to a portion of such mechanics liens, are related to accounts payable that are or at one time
were overdue for a period in excess of 90 days, which, in each case, is a violation of Section 6.2
of the Credit Agreement.

        5.      The separate Events of Default under Section 8.1(d) of the Credit Agreement as a
result of the execution and delivery of (i) the First Amendment, (ii) the Borrowing Notice dated as
of February 22, 2019, (iii) the Borrowing Notice dated as of March 18, 2019 and (iv) the Borrowing
Notice dated as of April 1, 2019, in each case while the mechanics liens referenced in clause (3)
above were outstanding.

        6.      The separate Events of Default under Section 8.1(c) of the Credit Agreement as a
result of the failure to deliver (i) quarterly financial statements along with Financial Officer
Certifications and an executed and completed Compliance Certificate for the Fiscal Quarter ending
December 31, 2018, (ii) quarterly financial statements along with Financial Officer Certifications
and an executed and completed Compliance Certificate for the Fiscal Quarter ending March 31,
2019 and (iii) quarterly financial statements along with Financial Officer Certifications and an
executed and completed Compliance Certificate for the Fiscal Quarter ending June 30, 2019, in
each case as required by Section 5.1(b) and Section 5.1(e) of the Credit Agreement.

        7.      The separate Events of Default under Section 8.1(c) of the Credit Agreement as a
result of the failure to deliver (i) monthly financial statements along with Financial Officer
Certifications within thirty days after the end of calendar month ending January 31, 2019,
(ii) monthly financial statements along with Financial Officer Certifications within thirty days
after the end of calendar month ending February 28, 2019, (iii) monthly financial statements along
with Financial Officer Certifications within thirty days after the end of calendar month ending
March 31, 2019, (iv) monthly financial statements along with Financial Officer Certifications
            Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 7 of 74
MTE Holdings LLC
October 21, 2019
Page 6

within thirty days after the end of calendar month ending April 30, 2019, (v) monthly financial
statements along with Financial Officer Certifications within thirty days after the end of calendar
month ending May 31, 2019, (vi) monthly financial statements along with Financial Officer
Certifications within thirty days after the end of calendar month ending June 30, 2019,
(vii) monthly financial statements along with Financial Officer Certifications within thirty days
after the end of calendar month ending July 31, 2019, and (viii) monthly financial statements along
with Financial Officer Certifications within thirty days after the end of calendar month ending
August 31, 2019, in each case as required by Section 5.1(a) of the Credit Agreement.

       8.     The Event of Default under Section 8.1(b) of the Credit Agreement based on the
Company’s default under Section 9.01(b) of the RBL Facility Credit Agreement for the Fiscal
Quarter ending March 31, 2019.

        9.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver a Reserve Report concerning the Company’s Oil and Gas Properties as of
December 31, 2018, by March 31, 2019, with an officer certification as required by Section 5.1(q)
of the Credit Agreement and title information covering all of the Oil and Gas Properties of the
Company as required under Section 5.1(r) of the Credit Agreement.

        10.     The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver, concurrently with the annual audited financial statements for the Fiscal Year
2018 pursuant to Section 5.1(c) of the Credit Agreement, a certificate of insurance coverage from
each insurer or its authorized agent or broker as required by Section 5.1(i) of the Credit Agreement.

        11.     The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to comply with the Total Asset Coverage Ratio for the Fiscal Quarter ending June 30,
2019 as required by Section 6.7(c) of the Credit Agreement.

       12.    The Event of Default under Section 8.1(b) of the Credit Agreement based on the
Company’s default under Section 9.01(b) of the RBL Facility Credit Agreement for the Fiscal
Quarter ending June 30, 2019.

         13.     The Event of Default under Section 8.1(e) of the Credit Agreement as a result of
the failure to submit a new APOD for approval by the Super-Majority Requisite Lender as required
by Section 5.13 of the Credit Agreement upon the lapse of effectiveness of the most recent APOD
approved pursuant to the First Amendment.

      14.     The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
making Consolidated Capital Expenditures in a manner not provided for in the APOD or an
Approval Letter as required by Section 6.20 of the Credit Agreement.

        15.      The Event of Default under Section 8.1(a) of the Credit Agreement as a result of
the failure to pay the Administrative Agent fee of $150,000 on the anniversary of the Closing Date
in accordance with Section 2.6(d) of the Credit Agreement.
            Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 8 of 74
MTE Holdings LLC
October 21, 2019
Page 7

        16.     The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver a Reserve Report concerning the Company’s Oil and Gas Properties as of
June 30, 2019, by September 30, 2019, with an officer certification as required by Section 5.1(q)
of the Credit Agreement along with title information covering all of the Oil and Gas Properties of
the Company as required under Section 5.1(r) of the Credit Agreement.

        17.     The Events of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver notices of Defaults and Events of Default as required by Section 5.2(a) of the
Credit Agreement.

        18.    The Events of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver notices of defaults and events of default under the RBL Facility Loan
Documents as required by Section 5.1(o) of the Credit Agreement.

       19.     The Event of Default under Section 8.1(b) of the Credit Agreement as a result of
the occurrence of certain “Events of Default” under the RBL Facility in connection with the events
described in the foregoing clauses (1) through (18) above.
   Case 19-12269-KBO   Doc 70-31    Filed 11/12/19   Page 9 of 74



                        EXHIBIT B
ACTION BY WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 6.01(b) OF THE COLLATERAL AGREEMENT
     (ON BEHALF OF THE MEMBER OF MDC ENERGY LLC)

                         (See attached.)
             Case 19-12269-KBO        Doc 70-31      Filed 11/12/19     Page 10 of 74



                           ACTION BY WRITTEN CONSENT OF

                     THE ADMINISTRATIVE AGENT PURSUANT TO

     SECTION 6.01(b) AND SECTION 7.01 OF THE COLLATERAL AGREEMENT

                (ON BEHALF OF THE MEMBER OF MDC ENERGY LLC)

                                Effective as of October 21, 2019

        The undersigned, in its capacity as the Administrative Agent (as defined below) pursuant
to the Collateral Agreement between MTE Holdings LLC (the “Member”) and Riverstone Credit
Management, LLC (the “Administrative Agent”), dated as of September 17, 2018 (the “Collateral
Agreement”) and acting pursuant to the terms of the Collateral Agreement, hereby confirms,
consents to, adopts and ratifies the following resolutions.

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders (as such terms are defined in the Term Loan Credit Agreement dated September
17, 2018 among the Member, the Lenders party thereto and the Administrative Agent (as such
agreement may be amended or otherwise modified pursuant to the terms thereof, the “Credit
Agreement”)) has exercised its rights under Section 6.01(b) and Section 7.01 of the Collateral
Agreement between the Member and the Administrative Agent, dated as of September 17, 2018
(the “Collateral Agreement”)), pursuant to which, if an Event of Default (as defined in the
Collateral Agreement) has occurred and is continuing, the Administrative Agent may exercise all
voting, corporate, membership, partnership and other rights pertaining to the Member’s
membership interests in MDC Energy LLC (the “Company”);

        WHEREAS, Events of Default (as defined in the Collateral Agreement) have occurred
and are continuing as of the date of this written consent, and the Administrative Agent has provided
notice of such Events of Default to the Member; and

Opportune Engagement Letter

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the Collateral Agreement, desires
to cause the Company to enter into an engagement letter with Opportune LLP in the form attached
hereto as Annex A (the “Opportune Engagement Letter”).

       NOW THEREFORE BE IT RESOLVED, that the Administrative Agent, in its capacity
as Administrative Agent on behalf of the Lenders pursuant to Section 6.01(b) and Section 7.01 of
the Collateral Agreement, hereby (i) approves the form, terms and provisions of the Opportune
Engagement Letter and (ii) authorizes, empowers and directs the Company to enter into the
Opportune Engagement Letter.

Amendment

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the Collateral Agreement, desires


US 6625173
           Case 19-12269-KBO         Doc 70-31     Filed 11/12/19     Page 11 of 74



to amend the Third Amended and Restated limited Liability Company Agreement of the Company
pursuant to an amendment in the form attached hereto as Annex B (the “Amendment”).

       NOW THEREFORE BE IT RESOLVED, that the Administrative Agent, in its capacity
as Administrative Agent on behalf of the Lenders pursuant to Section 6.01(b) and Section 7.01 of
the Collateral Agreement, hereby approves the form, terms and provisions of the Amendment.

Independent Directors

      WHEREAS, pursuant to the Amendment, each of Dan Gillett and Steve Pully (each, an
“Independent Director”) shall be designated as “Independent Directors” (as defined in the
Amendment); and

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the Collateral Agreement, desires
(i) to approve certain compensation arrangements for each Independent Director in connection
with such Person’s appointment and service as an Independent Director (as defined in the
Amendment); and (ii) to cause the Company to enter into an indemnification agreement with each
Independent Director in the form attached hereto as Annex C (the “Indemnification Agreement”).

       NOW THEREFORE BE IT RESOLVED, that the Company shall pay each Independent
Director as compensation for such Person’s service as an Independent Director (as defined in the
Amendment), for so long as such Person serves in such capacity, an amount equal to $10,000 per
calendar month, payable in advance and to be prorated for any partial calendar month of service
based on the number of days during which such Independent Director provided services during
such calendar month; provided, however, that unless such Independent Director (a) resigns or is
otherwise unable to serve as an Independent Director or (b) is removed by the Member (subject,
however, to the consent of the Administrative Agent for so long as an Event of Default has
occurred and is continuing) for Cause (as defined in the Amendment) pursuant to the Amendment,
the Company shall engage each Independent Director for a minimum term of nine (9) months; and

       FURTHER, RESOLVED, that the Administrative Agent, in its capacity as
Administrative Agent on behalf of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the
Collateral Agreement, hereby approves the form, terms and provisions of the Indemnification
Agreement and authorizes the execution thereof by the Company in favor of each Independent
Director.

Officers

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the Collateral Agreement, desires
to appoint John Echols as an Officer of the Company with the title “Chief Restructuring Officer”.

       NOW THEREFORE BE IT RESOLVED, that John Echols is hereby appointed an
Officer of the Company with the title “Chief Restructuring Officer” until the earlier of his
resignation or removal, with such duties consistent with those set forth in the Opportune
Engagement Letter.



                                               2
            Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 12 of 74



Insurance Policy

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the Collateral Agreement, desires
to cause the Company to obtain director’s and officer’s insurance for the Directors (as defined in
the Amendment) of the Company appointed pursuant to the Amendment (the “Insurance Policy”).

        NOW THEREFORE BE IT RESOLVED, that the Company is hereby authorized to
enter into and bind the Insurance Policy; and

       FURTHER, RESOLVED, that John Echols, in his capacity as Chief Restructuring
Officer, is hereby authorized and empowered to execute, bind and deliver, for and on behalf of the
Company and its subsidiaries, the Insurance Policy on standard commercial terms (such
determination to be conclusively evidenced by the execution and binding of such Insurance
Policy).

Evercore Engagement Negotiations

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the Collateral Agreement, desires
to cause the Company to enter into negotiations with Evercore Group L.L.C. (“Evercore”) to
provide financial advisory services in connection with (i) a potential corporate merger involving
the Company, or a possible partial or full divestiture, directly or indirectly, of all or a portion of
the Company’s oil and gas reserves, acreage, water assets/dedications, and/or its midstream
infrastructure assets in the Permian Basin, regardless of the form or structure thereof and (ii) its
efforts to raise capital, from one or a limited number of investors or other financing sources,
through the issuance by the Company or one of its affiliates, in a private placement, of equity
(including equity-linked) and/or debt or debt-like securities, or through one or more loans or other
financing arrangements, in each case in one or a series of transactions, regardless of the form or
structure thereof (the foregoing, collectively “Advisory Services”).

       NOW THEREFORE BE IT RESOLVED, that the Administrative Agent, in its capacity
as Administrative Agent on behalf of the Lenders pursuant to Section 6.01(b) and Section 7.01 of
the Collateral Agreement, hereby authorizes, empowers and directs the Company to enter into
negotiations with Evercore regarding the provision of Advisory Services; and

       FURTHER, RESOLVED, that John Echols, in his capacity as Chief Restructuring
Officer, is hereby authorized and empowered to execute and deliver, any agreements that he
reasonably deems necessary to engage Evercore to provide Advisory Services, but to the extent,
and only to the extent, that the Board grants Board Approval (as defined in the Amendment) of the
terms and conditions, including any consideration paid to Evercore, of such engagement.

Credit Documents

        WHEREAS, the Administrative Agent, in its capacity as Administrative Agent on behalf
of the Lenders pursuant to Section 6.01(b) and Section 7.01 of the Collateral Agreement desires to
cause the Company to enter into negotiations regarding amendments, waivers and/or forbearance


                                                  3
           Case 19-12269-KBO          Doc 70-31      Filed 11/12/19      Page 13 of 74



agreements regarding the Credit Agreement dated as of September 17, 2018 (such agreement as
modified from time to time, the “Natixis Credit Agreement”) by and among the Company by a
syndicate of lenders, with Natixis, New York Branch, a branch of Natixis S.A., a société anonyme
à conseil d’administration, organized and existing under the laws of France acting as
administrative agent.

        NOW THEREFORE BE IT RESOLVED, that the Company is hereby authorized to
enter into the foregoing negotiations; and

       FURTHER, RESOLVED, that John Echols, in his capacity as Chief Restructuring
Officer, is hereby authorized and empowered to execute and deliver, any agreements that he
reasonably deems necessary to facilitate the foregoing negotiations, provided that the terms of any
amendment, waiver, forbearance or other modification of the Natixis Credit Agreement or the
Loan Documents (as defined in the Natixis Credit Agreement) shall require Board Approval;

Authorized Signatories

        FURTHER, RESOLVED, that (i) John Echols, in his capacity as Chief Restructuring
Officer, is hereby authorized and empowered to do and perform such acts and things for and on
behalf of the Company and its subsidiaries, and execute and deliver, for and on behalf of the
Company and its subsidiaries, any agreements binding on the Company or any of its subsidiaries,
in each case, to the extent authorized herein or with Board Approval, and (ii) no other Officer shall
be permitted to bind the Company or any of its subsidiaries or execute any agreement on behalf of
the Company or any of its subsidiaries, in each case, without prior Board Approval; and

Miscellaneous

        FURTHER, RESOLVED, that this consent by be executed in multiple counterparts
(including via facsimile or portable document format (pdf) attachment to electronic mail), each of
which is taken together shall constitute one and the same consent.


                              *       *      *       *       *       *




                                                 4
Case 19-12269-KBO   Doc 70-31   Filed 11/12/19   Page 14 of 74
Case 19-12269-KBO   Doc 70-31   Filed 11/12/19   Page 15 of 74



                         Annex A

                Opportune Engagement Letter

                        [Attached]
           Case 19-12269-KBO          Doc 70-31      Filed 11/12/19      Page 16 of 74




October 21, 2019


MDC Energy LLC
280 E. 96th Street, Suite 210
Indianapolis, Indiana 46240

Dear Mr. Siffin,


        This engagement letter (the “Engagement Letter”), together with the attached Appendix A:
Terms and Conditions, sets forth our entire understanding regarding the engagement (the
“Engagement”) between Opportune LLP (“Opportune”) and MDC Energy LLC and its affiliated
entities (collectively the “Company”), for the purpose of Opportune providing services to the
Company, including the scope of the services to be performed and the basis of compensation for
those services. Upon execution of this Engagement Letter by each of the parties below and receipt
of the retainer described below, this Engagement Letter will constitute an agreement between the
Company and Opportune (the “Agreement”).

        1. Scope of Services.

            Opportune will perform the following Services:

           a. Officers. In connection with this engagement, Opportune shall make available to
              the Company:

                   i. John Echols to serve in the role of Chief Restructuring Officer (the “CRO”)
                      for the Company. The CRO shall devote such time to the performance of
                      his services hereunder, including onsite involvement at the Company's
                      offices, as he determines appropriate in his sole discretion. To the extent the
                      Company does not obtain an insurance policy acceptable to the CRO,
                      Opportune may serve as third-party financial advisor (the “Financial
                      Advisor”), but Opportune will not provide a named officer of the Company,
                      nor will any of its partners, employees, affiliates, or other relations be liable
                      under any legal theory for any causes of action brought against the
                      Company, its directors, or its officers, as further described below.

           b. Duties. Subject to his business judgment and fiduciary responsibilities and with the
              assistance of the Chief Executive Officer (the “CEO”) and other executive officers,
              the CRO:

                   i. Will assume a lead management position in guiding the Company through
                      its reorganization efforts and the evaluation, development, negotiation, and
                      implementation of such restructuring efforts (the “Reorganization Efforts”);
         Case 19-12269-KBO          Doc 70-31     Filed 11/12/19      Page 17 of 74
MDC Energy LLC
October 21, 2019
Page 2 of 10

                ii. Will engage and assist a strategic advisor to conduct a review of all strategic
                    alternatives for the Company, which may include a monetization of some
                    or all of the Company’s assets;
               iii. Will be granted authority to evaluate, implement, and manage cost
                    reduction measures and operational improvement measures necessary to
                    preserve and maximize the value and efficiency of the Company;
               iv. Will be granted sole authority, in consultation with the Company’s
                    executive officers, regarding cash management and disbursements;
                v. Will be granted sole authority, in consultation with the Company’s
                    executive officers, to enter into contracts on behalf of the Company; and
               vi. Will be granted sole authority, in consultation with the Company’s
                    executive officers, to communicate and share information with the
                    Company’s lenders, provided, however, that the CRO shall have sole
                    authority, without the need to consult with the Company’s executive
                    officers, to communicate to such lenders if any executive officers, owners,
                    or directors of the Company interfere with the CRO’s mandate as set forth
                    in this Engagement Letter.

                   The CRO will report directly to the board of directors of the Company.

         c. Responsibilities. Subject to applicable bylaws and corporate governance processes,
            the CRO will have primary responsibility for the following Reorganization Efforts
            (to include but not be limited to):

                  i. Make restructuring process decisions;
                 ii. Formulate a comprehensive 13-week cash flow and providing weekly
                     updates to the board and the lenders;
               iii. Engage with and support the strategic advisor in a review of strategic
                     alternatives for the Company, including a potential monetization of some or
                     all of the Company’s assets;
                iv. Review and develop any material drafted for consumption outside the
                     Company;
                 v. Assist in developing and evaluating the Company’s business plan, and the
                     preparation of a revised operating plan and cash flow forecasts;
                vi. Approve any expenditures or cash payments;
               vii. Manage vendor payables, including developing any plan needed to manage
                     vendor relationships;
              viii. Manage the financial and operational reporting processes to all constituents;
                ix. Make business and financial decisions with respect to any financing sought
                     or put in place;
                 x. Make decisions with respect to the Company’s operations and its personnel,
                     including sole authority to determine whether to incur any capital
                     expenditures and to commence or continue any drilling operations;
                xi. Engage in day-to-day normal business operations;
         Case 19-12269-KBO          Doc 70-31     Filed 11/12/19      Page 18 of 74
MDC Energy LLC
October 21, 2019
Page 3 of 10

               xii. Make decisions with respect to all professionals engaged by, strategies
                    developed, and activities taken by the Company related to the
                    Reorganization Efforts; and
              xiii. Perform other services and activities as mutually agreed by the Company’s
                    board and the CRO.

         d. Access to Information. In connection with this Engagement, Opportune shall have
            open and unfettered access to all Company information that the CRO has
            reasonably deemed appropriate. Additionally, the Company will provide
            reasonable access to the Company’s managers, employees, accountants, counsel
            and other representatives (collectively the “Representatives”) necessary to perform
            the services as outlined in this Engagement Letter. It is understood that Opportune
            is relying solely upon the information supplied by the Company and its
            Representatives without assuming any responsibility for independent investigation
            or verification thereof. All confidential information concerning the Company that
            is given to Opportune will be used solely in the course of performance of the
            Services outlined in this Engagement Letter. Except as required by law, such
            confidential information will not be disclosed to a third party without the
            Company’s consent.

         e. Projections; Reliance; Limitation of Duties. The Company understands that the
            services to be rendered by the CRO may include the preparation of projections and
            other forward-looking statements, and that numerous factors can affect the actual
            results of the Company’s operations, which may materially and adversely differ
            from those projections and other forward-looking statements. In addition, the
            CRO will be relying on information provided by other members of the Company’s
            management in the preparation of those projections and other forward-looking
            statements. Neither the CRO nor Opportune make any representation or guarantee
            that an appropriate restructuring proposal or strategic alternative can be formulated
            for the Company, that any restructuring proposal or strategic alternative presented
            to the board will be more successful than all other possible restructuring proposals
            or strategic alternatives, that restructuring is the best course of action for the
            Company or, if formulated, that any proposed restructuring plan or strategic
            alternative will be accepted by any of the Company’s creditors, shareholders and
            other constituents. Further, neither the CRO nor Opportune assume responsibility
            for the selection of any restructuring proposal or strategic alternative that any such
            officer assists in formulating and presenting to the board, and the CRO shall be
            responsible for implementation only of the proposal or alternative approved by the
            board and only to the extent and in the manner authorized and directed by the board.

   2. Compensation

         a. Opportune will be paid by the Company for the services of the CRO. The hourly
            billing rate for the CRO is $965.
          Case 19-12269-KBO           Doc 70-31    Filed 11/12/19     Page 19 of 74
MDC Energy LLC
October 21, 2019
Page 4 of 10

             To the extent the CRO requires additional Opportune personnel to assist in the
             performance of the duties set forth in this Engagement Letter the current hourly
             billing rates for additional personnel, based on the position held by such Opportune
             personnel, are:

                   i.   Partner                    $965/hr
                  ii.   Managing Directors         $835/hr
                iii.    Directors                  $740/hr
                 iv.    Managers                   $660/hr
                  v.    Senior Consultants         $425/hr
                 vi.    Consultants                $430/hr
                vii.    Administration Personnel   $275/hr

         b. In addition to our fees, reasonable and documented out-of-pocket expenses (e.g.,
            parking, travel, courier, overtime meals, copying, and postage) incurred directly in
            connection with the Services will be included on each invoice.

         c. The Company shall promptly remit to Opportune a retainer in the amount of
            $200,000 (the “Retainer”). This amount shall be carried by Opportune (but not in
            a separate bank account) and credited against any amounts due at the termination
            of this Engagement, and any remaining amounts returned upon the satisfaction of
            all obligations hereunder.

         d. Opportune shall bill for its services on weekly basis, or as necessary to maintain
            the retainer. The Company will pay such billings when received.


   3. Indemnification

      The Company shall indemnify CRO, Opportune, and their (as applicable) partners,
      employees, managers, principals, agents, affiliates, independent contracts, insurers
      (collectively, the “Indemnified Persons”) from and against any and all pending or
      threatened claims, demands, suits, investigations, proceedings, judgments, awards,
      liabilities, losses, damages, fees and expenses paid or incurred by any Indemnified Person
      in connection with, arising out of or related to (whether from direct claims or third party
      claims) the Engagement or this Agreement (including but not limited to any Indemnified
      Person’s reasonable counsel fees and expenses).             In addition to the foregoing
      indemnification, any Opportune personnel who may serve as board-approved officers of
      the Company including but not limited to John Echols, as CRO, shall be individually
      indemnified to the same extent as the most favorable indemnification it extends to its
      officers or directors, whether under the Company’s bylaws, its certificate of incorporation,
      by contract or otherwise. The CRO shall report to the board and shall be covered as an
      officer under the Company’s existing director and officer liability insurance policy as an
      “additional named insured” and as a “certificate holder” under each liability insurance
      policy of the Company. As a condition of Opportune accepting this engagement, a
           Case 19-12269-KBO         Doc 70-31      Filed 11/12/19     Page 20 of 74
MDC Energy LLC
October 21, 2019
Page 5 of 10

       Certificate of Insurance evidencing such coverage shall be furnished to Opportune prior to
       the effective date of this Agreement. The Company shall instruct all applicable carriers
       to give Opportune and the CRO thirty (30) days prior written notice of cancellation, non-
       renewal, or material change in coverage, scope, or amount of such director and officer
       liability policy. The provisions of this section are in the nature of contractual obligations
       and no change in applicable law or the Company’s charter, bylaws or other organizational
       documents or policies shall affect the CRO’s rights hereunder. The foregoing
       indemnification obligations shall not apply in the event that a court of competent
       jurisdiction finally determines that such claims resulted directly from the gross negligence,
       willful misconduct or fraudulent acts of CRO or Opportune.

   4. Confirmed Agreement

      We are ready to begin our work immediately upon our receipt of the signed Engagement
      Letter. Please confirm the agreement to the Engagement Letter by signing below and
      returning to our office at your earliest convenience. Again, we look forward to working
      with you.


Very truly yours,



John Echols
Partner
         Case 19-12269-KBO   Doc 70-31     Filed 11/12/19    Page 21 of 74
MDC Energy LLC
October 21, 2019
Page 6 of 10

                                  Accepted by: MDC Energy LLC

                                  By:      MTE Holdings LLC, its sole member

                                  By:      RIVERSTONE CREDIT MANAGEMENT,
                                           LLC, a Delaware limited liability company,
                                           as Administrative Agent

                                           (as attorney-in-fact pursuant to the
                                           Collateral Agreement)


                                  By:
                                  Name:
                                  Title:
          Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 22 of 74
MDC Energy LLC
October 21, 2019
Page 7 of 10



                               Appendix A: Terms and Conditions

Terms and Conditions

The following are the terms and conditions (the “Terms and Conditions”) on which Opportune
will provide the services (the “Services”) set forth in the attached engagement letter (the
“Engagement Letter”). Together, the Terms and Conditions and the Engagement Letter are
referred to as the “Contract,” which forms the entire agreement between Opportune and the
Company. Opportune and the Company may be collectively referred to herein as “Parties” and
individually as “Party”.

Fees

   1. Opportune’s invoices are payable upon receipt. If payment of any invoice is not received
      within 30 days of the invoice date, Opportune shall be entitled, without prejudice to any
      other rights that it may have, to suspend provision of the Services until all sums due are
      paid in full.

   2. Opportune has no responsibility to update any report, analysis or any other document
      relating to this Engagement for any events or circumstances occurring subsequent to the
      date of such report, analysis or other document. Any such subsequent consultations or
      work shall be subject to arrangements at our then standard fees plus expenses.

   3. In the event additional services are requested, the Parties shall work together to
      memorialize any such agreement, including payment of reasonable additional fees and a
      reasonable additional period to provide any additional services. Any variation to this
      Contract, including any variation to fees, services, or time for performance of the Services,
      shall be set forth in a separate engagement letter executed by the Parties which shall form
      part of this Contract.

   4. Opportune’s performance of the Services is dependent upon Company providing accurate
      and timely information and assistance as may be reasonably required from time to time.
      Company shall use reasonable skill, care and attention to ensure that all required
      information is provided on a timely basis and is accurate and complete. Company shall
      notify us if you subsequently learn that the information provided is incorrect or inaccurate
      or otherwise should not be relied upon. The inability to supply us with the agreed upon
      information in a useable form within the amount of time reasonably required by us may
      increase fees and delay completion. Additionally, in the event unforeseen complications
      are encountered which would significantly increase fees; we would discuss these with you
      and await your approval before proceeding.
          Case 19-12269-KBO         Doc 70-31      Filed 11/12/19    Page 23 of 74
MDC Energy LLC
October 21, 2019
Page 8 of 10

Termination

   5. Any Party may terminate this Contract in the event that the other Party has breached any
      material provision of this Contract and such breach has not been cured within ten (10) days
      after receipt of written notice from the then non-breaching Party.

   6. Upon termination of this Contract, each Party shall, upon written request from the other,
      return to the other all property and documentation of the other that is in its possession,
      except that we shall be entitled to retain one copy of such documents in order to maintain
      a professional record of our involvement in the Engagement, subject to our continuing
      confidentiality obligations hereunder.

   7. The provisions included within “Fees”, “Preservation of Confidential Information” and
      “Other Terms and Provisions” shall survive the termination or expiration of this Contract.

Work Products and Report

   8. During the Engagement, Opportune may prepare certain reports, and any analysis will be
      based upon the information provided by and on behalf of the Company. Opportune
      assumes no responsibility and makes no representations with respect to the accuracy or
      completeness of any information provided by and on behalf of the Company. There will
      usually be differences between estimated and actual results because events and
      circumstances frequently do not occur as expected, and those differences may be material.
      The Company acknowledges that no reliance shall be placed on draft reports, conclusions
      or advice, whether oral or written, issued by Opportune since the same may be subject to
      further work, revision and other factors which may mean that such drafts are substantially
      different from any final report or advice issued.

   9. Opportune is not a CPA firm, and any report or any results of our Services shall not
      constitute an Audit, Attestation, Valuation, Solvency Opinion or a Fairness Opinion or
      otherwise and may not be relied upon by Company or any other party as such. Any advice
      given or report issued by Opportune is provided solely for Company’s use and benefit and
      only in connection with the Services that are provided. Furthermore, any analyses
      Opportune performs should not be taken to supplant any procedures that Company should
      undertake in consideration of the matter contemplated in connection with this Engagement
      or any other past, present, or future transaction.

   10. The Company expressly acknowledges that Opportune does not guarantee, warrant or
       otherwise provide assurance regarding the results of the Services.



Preservation of Confidential Information
           Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 24 of 74
MDC Energy LLC
October 21, 2019
Page 9 of 10

   11. No Party will disclose to any third party without the prior written consent of the other Party
       any confidential information which is received from the other Party for the purposes of
       providing or receiving the Services which if disclosed in tangible form is marked
       confidential or if disclosed otherwise is confirmed in writing as being confidential or, if
       disclosed in tangible form or otherwise, is manifestly confidential. The Parties agree that
       any confidential information received from the other Party shall only be used for the
       purposes of providing or receiving the Services under this or any other contract between
       us.

   12. These restrictions will not apply to any information which: (a) is or becomes generally
       available to the public other than as a result of a breach of an obligation by the receiving
       party; (b) is acquired from a third party who owes no obligation of confidence with respect
       to the information; or (c) is or has been independently developed by the recipient.

   13. Notwithstanding the foregoing, any Party will be entitled to disclose confidential
       information of the other (i) to our respective insurers or legal advisors, or (ii) to a third
       party to the extent that this is required, by any court of competent jurisdiction, or by a
       governmental or regulatory authority or where there is a legal right, duty or requirement to
       disclose, provided that (and without breaching any legal or regulatory requirement) where
       reasonably practicable not less than two (2) business days’ notice in writing is first given
       to the other Party.

Other Terms and Provisions

   14. Except in the event of our willful misconduct or fraud, in no event shall we be liable to
       Company (or any person claiming through either) under this Contract, under any legal
       theory, for any amount in excess of the total professional fees paid to Opportune under this
       Contract or any addendum thereto. In no event shall Opportune be liable to Company
       under this Contract under any legal theory for any consequential, indirect, lost profit or
       similar damages relating to or arising from our Services provided under this Contract.

   15. The Parties accept and acknowledge that any legal proceedings arising from or in
       connection with this Contract (or any variation or addition thereto) must be commenced
       within one (1) year from the conclusion of the Services. Company agrees that no action
       or claims will be brought against CRO or any Opportune employees personally.

   16. Company agrees to indemnify and hold harmless CRO and Opportune, its affiliates and
       their respective employees from and against any and all claims, liabilities, losses, costs,
       demands and reasonable expenses, including but not limited to reasonable legal fees and
       expenses, internal management time and administrative costs, relating to Services we
       render under this Contract or otherwise arising under this Contract. The foregoing
       indemnification obligations shall not apply in the event that a court of competent
       jurisdiction finally determines that such claims resulted directly from the gross negligence,
       willful misconduct or fraudulent acts of CRO or Opportune.
          Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 25 of 74
MDC Energy LLC
October 21, 2019
Page 10 of 10

   17. Company accepts and acknowledges that CRO and Opportune have not made any
       warranties or guarantees, whether express or implied, with respect to the Services or the
       results that you may obtain as a result of the provision of the Services.

   18. Except for your payment obligations, neither of us will be liable to the other for any delay
       or failure to fulfill obligations caused by circumstances outside our reasonable control.

   19. This Contract constitutes the entire agreement between the Parties hereto regarding the
       subject matter hereof and supersedes any prior agreements (whether written or oral)
       between the parties regarding the subject matter hereof. This Contract may be executed
       in any number of counterparts each of which shall be an original, but all of which together
       shall constitute one and the same instrument.

   20. This Contract shall be governed by and interpreted in accordance with the internal laws of
       the State of Texas and the courts of the State of Texas shall have exclusive jurisdiction in
       relation to any claim arising out of this Contract.
Case 19-12269-KBO   Doc 70-31   Filed 11/12/19   Page 26 of 74



                         Annex B

                       Amendment

                        [Attached]
             Case 19-12269-KBO         Doc 70-31      Filed 11/12/19      Page 27 of 74



                       AMENDMENT NO. 1 TO THE
        THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
                            AGREEMENT
                                OF
                          MDC ENERGY LLC

       This Amendment No. 1 (this “Amendment”), dated and effective as of October 21, 2019,
to the Third Amended and Restated Limited Liability Company Agreement (as amended, the
“Agreement”), dated as of June 26, 2017, of MDC Energy LLC, a Delaware limited liability
company, is made and entered into in accordance with Section 31 of the Agreement. Capitalized
terms used but not defined herein have the meanings set forth in the Agreement.

        WHEREAS, pursuant to Section 31, the Agreement may not be amended unless pursuant
to a written agreement executed and delivered by the Member; and

        WHEREAS, Riverstone Credit Management, LLC (the “Administrative Agent”), in its
capacity as Administrative Agent on behalf of the Lenders (as such terms are defined in the Term
Loan Credit Agreement dated September 17, 2018 among the Member, the Lenders party thereto
and the Administrative Agent (as such agreement may be amended or otherwise modified pursuant
to the terms thereof, the “Credit Agreement”)) has exercised its rights under Section 6.01(b) of
the Collateral Agreement between the Member and the Administrative Agent, dated as of
September 17, 2018 (the “Collateral Agreement”)), pursuant to which, if an Event of Default (as
defined in the Collateral Agreement) has occurred and is continuing, the Administrative Agent
may exercise all voting, corporate, membership, partnership and other rights pertaining to MTE
Holdings LLC’s membership interests in MDC Energy LLC;

        WHEREAS, Events of Default (as defined in the Collateral Agreement) have occurred
and are continuing as of the date of this Amendment, and the Administrative Agent has provided
notice of such Events of Default to the Member; and

        WHEREAS, the Administrative Agent (in its capacity as administrative agent and
collateral agent for the Lenders) desires to amend certain provisions of the Agreement.

        NOW, THEREFORE, for good and valuable consideration, the Administrative Agent (in
its capacity as administrative agent and collateral agent for the Lenders (as defined in the Collateral
Agreement)) and pursuant to the authority delegated to the Administrative Agent in the Collateral
Agreement, agrees as follows:

         1. Amendment to Section 9. Section 9 of the Agreement is hereby amended and restated
in its entirety as follows:

       “Management.

       (a)      The business and affairs of the Company (including all rights of the Member
       set forth in Sections 8, 11, 16, 17 and 24) shall be managed by or under the direction
       of a board of directors (the “Board”), to whom, subject to the limitations set forth
       in this Agreement and as otherwise required by the Act, the Member hereby
       delegates, and in which is vested, the full, exclusive and complete power, authority


US 6624866
    Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 28 of 74



and discretion to manage and control the administration, affairs and operations of
the Company. Each member of the Board (a “Director”) shall be a “manager” of
the Company as defined in Section 18-101(10) of the Act. All actions,
determinations, elections, judgments, approvals, considerations, amendments, calls
or designations taken or omitted to be taken by the Board pursuant to this
Agreement (whether to the Board’s satisfaction, sole discretion or otherwise) shall
be taken or omitted to be taken only with Board Approval.

(b)      Unless explicitly provided otherwise in this Agreement, the Board shall
have the power, right and authority on behalf and in the name of the Company to
carry out any and all of the objects and purposes of the Company and to perform
all acts which the Board, in its sole discretion, may deem necessary or desirable.

(c)      The Board shall consist of five (5) Directors. The Directors as of October
21, 2019 are Dan Gillett, Steve Pully (together, the “Independent Directors” and
each, an “Independent Director”), Mark Siffin, Etienne Locoh and, for so long as
he is the chief restructuring officer of the Company, John Echols. The Member
(subject, however, to the consent of the Administrative Agent for so long as an
Event of Default has occurred and is continuing) shall have the right to remove any
Director at any time for Cause. In the event that a vacancy is created on the Board
by the death, disability, retirement, resignation or removal of any Director in
accordance with this Agreement, such vacancy shall be filled only by consent of
the Member (and so long as an Event of Default has occurred and is continuing,
with the consent of the Administrative Agent); provided, however, that in the event
that (i) John Echols ceases to be the chief restructuring officer of the Company, the
then-current chief restructuring officer of the Company shall automatically replace
John Echols (or, if applicable, his replacement pursuant to this Section 9(c)) or (ii)
an Independent Director ceases to be a Director for any reason, any replacement of
such Independent Director must be an Independent Person.

(d)     Each Director shall have one (1) vote. Unless otherwise required by this
Agreement, Directors having at least three (3) votes, including each Independent
Director, either present (in person or by teleconference) or represented by proxy,
shall constitute a quorum for the transaction of business at a meeting of the Board.
Unless provided otherwise in this Agreement, any action (including the giving of
consent, waivers or approvals) by the Board shall require Board Approval.

(e)     The Board may hold its meetings in such place or places, within or without
the State of Delaware, as the Board may from time to time determine by resolution.
At all meetings of the Board, business shall be transacted in such order as shall
from time to time be determined by resolution of the Board.

(f)    Any action required or permitted to be taken at any meeting of the Board
may be taken without a meeting if a consent in writing, setting forth the action so
taken shall be signed by Directors representing the requisite number of votes that
would be required to take the applicable action at a meeting of the Board and, when
so signed, such written consent shall constitute Board Approval of such action, and


                                          2
          Case 19-12269-KBO          Doc 70-31      Filed 11/12/19      Page 29 of 74



      notice of any such action taken shall be provided to those Directors who have not
      consented in writing promptly following the taking of such action.

      (g)    Subject to the requirement for notice of meetings, members of the Board
      may participate in a meeting by means of a telephone conference or similar
      communications equipment by means of which all individuals participating in the
      meeting can hear each other, and participation in such a meeting shall constitute
      presence in person at such meeting, except where a person participates in the
      meeting for the express purpose of objecting to the transaction of any business on
      the ground that the meeting is not lawfully called or convened.

      (h)     Each Director shall, in the performance of his or her duties, be fully
      protected in relying in good faith upon the books of account or reports made to the
      Company by any of its Officers or by an independent certified public accountant or
      by an appraiser selected with reasonable care by the Board, or in relying in good
      faith upon other records of the Company. Furthermore, each Director (in such
      Person’s capacity as a Director) may rely, and shall incur no liability in acting or
      refraining from acting, upon any resolution, certificate, statement, instrument,
      opinion, report, notice, request, consent, order, bond, debenture, paper, document,
      signature or writing reasonably believed by it to be genuine, and may rely on a
      certificate signed by an officer, agent or representative of any Person in order to
      ascertain any fact with respect to such Person or within such Person’s knowledge,
      in each case unless there has been a final and non-appealable judgment entered by
      a court of competent jurisdiction determining that, in respect of such reliance,
      action or inaction, such Director engaged in bad faith, fraud or willful or intentional
      misconduct or criminal wrongdoing.”

        2. Amendment to Section 20(a): Section 20(a) of the Agreement is hereby amended to
include “the Administrative Agent (current or former)”, “Directors” and “Lenders” in the
definition of “Covered Persons.”

      3. Amendment to Section 20: A new Section 20(g) is hereby added as follows:

      “(g) Each Officer (in such Person’s capacity as an Officer) shall have such
      fiduciary duties that an officer of the Company would have if the Company were a
      corporation organized under the laws of the State of Delaware. To the maximum
      extent permitted by applicable law, no Officer (in such Person’s capacity as such)
      shall be liable to the Company or to the Member for losses sustained or liabilities
      incurred as a result of any act or omission (in relation to the Company, any
      transaction, any investment or any business decision or action, including for breach
      of duties including fiduciary duties) taken or omitted by such Officer (in such
      Person’s capacity as such), unless there has been a final and non-appealable
      judgment entered by a court of competent jurisdiction determining that, in respect
      of such act or omission, and taking into account the acknowledgments and
      agreements set forth in this Agreement, such Officer (in such Person’s capacity as
      such) would have had such liability for such act or omission that an officer of the



                                                3
           Case 19-12269-KBO         Doc 70-31      Filed 11/12/19     Page 30 of 74



       Company would have if the Company were a corporation organized under the laws
       of the State of Delaware.”

        4. Amendment to Section 26: Section 26 is hereby amended by adding the following after
the second sentence:

       “Notwithstanding anything to the contrary herein, the Administrative Agent (in its
       capacity as Administrative Agent for the Lenders) is an intended third-party
       beneficiary of Sections 9, 20, and 31 and the definition of “Board Approval” and
       may enforce the provisions thereof as if it were a party hereto.”

       5. Amendment to Schedule A: Schedule A of the Agreement is hereby amended by
adding the below definitions in the appropriate alphanumeric order:

       ““Administrative Agent” means Riverstone Credit Management, LLC, in its
       capacity as administrative agent and collateral agent for the Lenders, pursuant to
       each of the Credit Agreement and the Collateral Agreement, and any successor
       thereto.”

       ““Board” has the meaning set forth in Section 9(a).”

       ““Board Approval” means the affirmative vote of, or written consent signed by, the
       Directors holding a majority of the number of votes of the Directors, including each
       Independent Director.”

       ““Cause” means, as to a Director (a) any material breach of an agreement between
       the Company or one of its subsidiaries and such Director, (b) such Director’s gross
       negligence, willful misconduct or breach of fiduciary duty, (c) commission of an
       act of fraud, theft or embezzlement on the part of such Director, (d) conviction or
       indictment of such Director, or plea of nolo contendere by such Director, to any
       felony (or state law equivalent) or any crime involving moral turpitude, or (e) such
       Director’s willful failure or refusal to perform such Director’s obligations pursuant
       to this Agreement.”

       ““Collateral Agreement” means the Collateral Agreement dated as of September
       17, 2018 among the Member and the Administrative Agent (as such agreement may
       be amended or otherwise modified pursuant to the terms thereof).”

       ““Credit Agreement” means the Term Loan Credit Agreement dated September 17,
       2018 among the Member, the Lenders party thereto and the Administrative Agent
       (as such agreement may be amended or otherwise modified pursuant to the terms
       thereof).”

       ““Director” has the meaning set forth in Section 9(a).”

       ““Event of Default” has the meaning set forth in the Credit Agreement.”

       ““Independent Director” has the meaning set forth in Section 9(c).”


                                                4
           Case 19-12269-KBO         Doc 70-31      Filed 11/12/19     Page 31 of 74



       ““Independent Person” means a natural person with at least ten (10) years of oil
       and gas industry experience and who is not, as of the time of initial appointment as
       a Director or at any time while serving as a Director, and has not been during the
       five (5) years preceding such initial appointment as a Director: (a) a direct or
       indirect owner of any equity interest in the Company, the Member, the
       Administrative Agent, any of the Lenders or any of their respective Affiliates, (b)
       an officer, employee, partner or director of the Company, the Member, the
       Administrative Agent, any of the Lenders or any of their respective Affiliates, or
       (c) a creditor, customer or supplier of the Company or any of its Affiliates.”

       ““Lenders” has the meaning set forth in the Credit Agreement.”

      6. Amendment to Schedule A: Schedule A of the Agreement is hereby amended by
amending and restating the below definition in its entirety:

       ““Act” means the Delaware Limited Liability Act.”

        7. Miscellaneous. Except as expressly amended hereby, the Agreement shall remain
unchanged, and the Agreement, as so amended, shall continue in full force and effect in accordance
with its terms. For the avoidance of doubt, the provisions of Sections 21, 26 and 30 of the
Agreement shall apply to this Amendment mutatis mutandis. This Amendment may be executed
in one or more counterparts and transmitted via electronic means.


                                     *      *       *      *       *




                                                5
          Case 19-12269-KBO       Doc 70-31      Filed 11/12/19     Page 32 of 74



        IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.


                                      RIVERSTONE CREDIT MANAGEMENT, LLC,
                                      a Delaware limited liability company

                                      (as attorney-in-fact pursuant to the Collateral
                                      Agreement)


                                      By:
                                      Name:
                                      Title:




                         SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE
             THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
                                     MDC ENERGY LLC
Case 19-12269-KBO     Doc 70-31    Filed 11/12/19   Page 33 of 74



                            Annex C

                    Indemnification Agreement

                           [Attached]
             Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 34 of 74
                                                                              Execution Version


                            INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (“Agreement”) is made and entered into as of this 21st
day of October, 2019, by and between MDC Energy LLC, a Delaware limited liability company
(the “Indemnitor”) and Dan Gillett (the “Indemnitee”).

        WHEREAS, in light of the litigation costs and risks to directors, officers and/or members
of boards of managers resulting from their service to companies, it is reasonable, prudent and
necessary for the Indemnitor to indemnify and advance expenses on behalf of its and their
directors, officers and members of such boards of managers so that they will serve or continue to
serve one or more of the Indemnitor Entities free from undue concern regarding such risks;

        WHEREAS, the Indemnitor has requested that the Indemnitee serve or continue to serve
as a director, officer or member of the board of managers of one or more of the Indemnitor
Entities and may have requested or may in the future request that the Indemnitee serve as a
director, officer or member of the board of managers of another entity or in another capacity; and

       WHEREAS, the Indemnitee is willing to serve as a director, officer or member of the
board of managers of one or more of the Indemnitor Entities on the condition that the Indemnitee
be indemnified by the Indemnitor as provided for herein.

        NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee do hereby covenant and agree as follows:

1.     Services by the Indemnitee. The Indemnitee agrees to serve as a member, director,
       officer or member of the board of managers of the Indemnitor. The Indemnitee may at
       any time and for any reason resign from such position (subject to any contractual
       obligation under any other agreement or any obligation imposed by operation of law).

2.     Indemnification - General. On the terms and subject to the conditions of this Agreement,
       the Indemnitor shall indemnify the Indemnitee with respect to, and hold the Indemnitee
       harmless from and against, all losses, liabilities, judgments, fines, penalties, costs,
       Expenses (as hereinafter defined) and other amounts that the Indemnitee reasonably
       incurs and that result from, arise in connection with or are by reason of the Indemnitee’s
       Management Status (as hereinafter defined) and shall advance Expenses to the
       Indemnitee, as provided herein. The obligation of the Indemnitor under this Agreement
       shall, subject to the other terms and conditions of this Agreement, (a) continue after such
       time as Indemnitee ceases to serve as a director, officer or member of the board of
       managers of any of the Indemnitor Entities or in any other Management Status; and (b)
       include, without limitation, claims for monetary damages against the Indemnitee in
       respect of any actual or alleged liability or other loss of the Indemnitee.

3.     Proceedings Other Than Proceedings by or in the Right of the Company. If in connection
       with or by reason of the Indemnitee’s Management Status the Indemnitee was, is, or is
       threatened to be made, a party to or a participant in any Proceeding (as hereinafter
       defined) other than a Proceeding by or in the right of any Indemnitor Entity to procure a
       judgment in its favor, the Indemnitor shall indemnify the Indemnitee with respect to, and

                                              -1-
US 6664011
         Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 35 of 74



     hold the Indemnitee harmless from and against, all Expenses, liabilities, judgments,
     penalties, fines and amounts paid in settlement (including all interest, assessments and
     other charges paid or payable in connection with or in respect of such liabilities,
     judgments, penalties, fines and amounts paid in settlement) reasonably incurred by the
     Indemnitee or on behalf of the Indemnitee in connection with such Proceeding or any
     claim, issue or matter therein, if the Indemnitee acted in good faith and in a manner the
     Indemnitee reasonably believed to be in, or not opposed to, the best interests of the
     Indemnitor Entity/ies at which the Indemnitee served in a Management Status and, with
     respect to any criminal Proceeding, had no reasonable cause to believe the Indemnitee’s
     conduct was unlawful.

4.   Proceedings by or in the Right of the Indemnitor. If by reason of the Indemnitee’s
     Management Status the Indemnitee was, is, or is threatened to be made, a party to or a
     participant in any Proceeding by or in the right of any Indemnitor Entity to procure a
     judgment in its favor, the Indemnitor shall indemnify the Indemnitee with respect to, and
     hold the Indemnitee harmless from and against, all Expenses reasonably incurred by the
     Indemnitee or on behalf of the Indemnitee in connection with such Proceeding if the
     Indemnitee acted in good faith and in a manner the Indemnitee reasonably believed to be
     in, or not opposed to, the best interests of the Indemnitor Entity/ies at which the
     Indemnitee served in a Management Status; provided, however, that indemnification
     against such Expenses shall be made in respect of any claim, issue or matter in such
     Proceeding as to which the Indemnitee shall have been adjudged by a court of competent
     jurisdiction to be liable to the Indemnitor only if (and only to the extent that) the Court of
     Chancery of the State of Delaware or other court in which such Proceeding shall have
     been brought or is pending (the “Trial Court”) shall determine that despite such
     adjudication of liability and in light of all circumstances such indemnification may be
     made.

5.   Mandatory Indemnification in Case of Successful Defense. Notwithstanding any other
     provision of this Agreement, to the extent that the Indemnitee is, by reason of the
     Indemnitee’s Management Status, a party to (or a participant in) and is successful, on the
     merits or otherwise, in defense of any Proceeding (including, without limitation, any
     Proceeding brought by or in the right of any Indemnitor Entity), the Indemnitor shall
     indemnify the Indemnitee with respect to, and hold the Indemnitee harmless from and
     against, all Expenses reasonably incurred by the Indemnitee or on behalf of the
     Indemnitee in connection therewith. If the Indemnitee is not wholly successful in
     defense of such Proceeding but is successful, on the merits or otherwise, as to one or
     more but less than all claims, issues or matters in such Proceeding, the Indemnitor shall
     indemnify the Indemnitee against all Expenses reasonably incurred by the Indemnitee or
     on behalf of the Indemnitee in connection with each successfully resolved claim, issue or
     matter. For purposes of this Section 5 and without limitation, the termination of any
     claim, issue or matter in such a Proceeding by dismissal, with or without prejudice, on
     substantive or procedural grounds, shall be deemed to be a successful result as to such
     claim, issue or matter.

6.   Partial Indemnification. If the Indemnitee is entitled under any provision of this
     Agreement or otherwise to indemnification by the Indemnitor for some or a portion of the


                                             -2-
           Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 36 of 74



     Expenses, liabilities, judgments, penalties, fines and amounts paid in settlement
     (including all interest, assessments and other charges paid or payable in connection with
     or in respect of such liabilities, judgments, penalties, fines and amounts paid in
     settlement) incurred by the Indemnitee or on behalf of the Indemnitee in connection with
     a Proceeding or any claim, issue or matter therein, in whole or in part, the Indemnitor
     shall indemnify the Indemnitee subject to the other terms and conditions of this
     Agreement.

7.   Indemnification for Additional Expenses Incurred to Secure Recovery or as Witness.

     (a)     The Indemnitor shall indemnify the Indemnitee with respect to, and hold the
             Indemnitee harmless from and against, any and all Expenses and, if requested by
             the Indemnitee, shall advance on an as-incurred basis (as provided in Section 8 of
             this Agreement) such Expenses to the Indemnitee, which are reasonably incurred
             by the Indemnitee in connection with any action or proceeding or part thereof
             brought by the Indemnitee for (i) indemnification or advance payment of
             Expenses by the Indemnitor under this Agreement, any operating agreement,
             limited liability company agreement, certificate of incorporation, articles of
             association or bylaws of any of the Indemnitor Entities or any other agreement or
             organizational document of any of the Indemnitor Entities as now or hereafter in
             effect; or (ii) recovery under any director and officer liability, or any other
             management or professional liability insurance policies maintained by any of the
             Indemnitor Entities.

     (b)     To the extent that the Indemnitee is, by reason of the Indemnitee’s Management
             Status, a witness (or is forced or asked to respond to discovery requests) in any
             Proceeding to which the Indemnitee is not a party, the Indemnitor shall indemnify
             the Indemnitee with respect to, and hold the Indemnitee harmless from and
             against, and the Indemnitor shall advance on an as-incurred basis (as provided in
             Section 8 of this Agreement), all Expenses reasonably incurred by the Indemnitee
             or on behalf of the Indemnitee in connection therewith.

8.   Advancement of Expenses. The Indemnitor shall, to the fullest extent permitted by law,
     advance on a current and as-incurred basis all Expenses incurred by the Indemnitee in
     connection with any Proceeding in any way connected with, resulting from or relating to
     the Indemnitee’s Management Status. Such Expenses shall be paid in advance of the
     final disposition of such Proceeding, without regard to whether the Indemnitee will
     ultimately be entitled to be indemnified for such Expenses and without regard to whether
     an Adverse Determination has been or may be made, except as contemplated by the last
     sentence of Section 9(f) of this Agreement. Upon submission of a request for
     advancement of Expenses pursuant to Section 9(c) of this Agreement, the Indemnitee
     shall be entitled to advancement of Expenses as provided in this Section 8, and such
     advancement of Expenses shall continue until such time (if any) as there is a final non-
     appealable judicial determination that the Indemnitee is not entitled to indemnification.
     The Indemnitee shall repay such amounts advanced if and to the extent that it shall
     ultimately be determined in a decision by a court of competent jurisdiction from which no
     appeal can be taken that the Indemnitee is not entitled to be indemnified by the


                                            -3-
           Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 37 of 74



     Indemnitor for such Expenses. Such repayment obligation shall be unsecured and shall
     not bear interest. The Indemnitor shall not impose on the Indemnitee additional
     conditions to advancement or require from the Indemnitee additional undertakings
     regarding repayment.

9.   Indemnification Procedures.

     (a)     Notice of Proceeding. The Indemnitee agrees to notify the Indemnitor promptly
             upon being served with any summons, citation, subpoena, complaint, indictment,
             information or other document relating to any Proceeding or matter which may be
             subject to indemnification or advancement of Expenses hereunder. Any failure by
             the Indemnitee to notify the Indemnitor will relieve the Indemnitor of its
             advancement or indemnification obligations under this Agreement only to the
             extent the Indemnitor can establish that such omission to notify resulted in actual
             prejudice to it, and the omission to notify the Indemnitor will, in any event, not
             relieve the Indemnitor from any liability which it may have to indemnify the
             Indemnitee otherwise than under this Agreement. If, at the time of receipt of any
             such notice, the Indemnitor has director and officer liability insurance, or other
             management or professional liability insurance, policies in effect, the Indemnitor
             shall promptly notify the relevant insurers in accordance with the procedures and
             requirements of such policies. The Indemnitor shall thereafter keep such director
             and officer, or other management or professional liability, insurers informed of
             the status of the Proceeding or other claim, as appropriate to secure coverage of
             the Indemnitee for such claim.

     (b)     Defense; Settlement. The Indemnitee shall have the sole right and obligation to
             control the defense or conduct of any claim or Proceeding with respect to the
             Indemnitee. The Indemnitor shall not, without the prior written consent of the
             Indemnitee, which may be provided or withheld in the Indemnitee’s sole
             discretion, effect any settlement of any Proceeding against the Indemnitee or
             which could have been brought against the Indemnitee or which potentially or
             actually imposes any cost, liability, exposure or burden on the Indemnitee unless
             such settlement solely involves the payment of money or performance of any
             obligation by persons other than the Indemnitee and includes an unconditional
             release of the Indemnitee from all liability on any matters that are the subject of
             such Proceeding and an acknowledgment that the Indemnitee denies all
             wrongdoing in connection with such matters. The Indemnitor shall not be
             obligated to indemnify the Indemnitee against amounts paid in settlement of a
             Proceeding against the Indemnitee if such settlement is effected by the Indemnitee
             without the Indemnitor’s prior written consent, which consent shall not be
             unreasonably withheld.

     (c)     Request for Advancement; Request for Indemnification.

             (i)    To obtain advancement of Expenses under this Agreement, the Indemnitee
                    shall submit to the Indemnitor a written request therefor, together with
                    such invoices or other supporting information as may be reasonably


                                            -4-
      Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 38 of 74



               requested by the Indemnitor and reasonably available to the Indemnitee,
               and, only to the extent required by applicable law which cannot be waived,
               an unsecured written undertaking to repay amounts advanced. The
               Indemnitor shall make advance payment of Expenses to the Indemnitee no
               later than twenty (20) days after receipt of the written request for
               advancement (and each subsequent request for advancement) by the
               Indemnitee.

        (ii)   To obtain indemnification under this Agreement, at any time after
               submission of a request for advancement pursuant to Section 9(c)(i) of this
               Agreement, the Indemnitee may submit a written request for
               indemnification hereunder. The time at which the Indemnitee submits a
               written request for indemnification shall be determined by the Indemnitee
               in the Indemnitee’s sole discretion. Once the Indemnitee submits such a
               written request for indemnification (and only at such time that the
               Indemnitee submits such a written request for indemnification), a
               Determination shall thereafter be made, as provided in and only to the
               extent required by Section 9(d) of this Agreement. In no event shall a
               Determination be made, or required to be made, as a condition to or
               otherwise in connection with any advancement of Expenses pursuant to
               Section 8 and Section 9(c)(i) of this Agreement.

(d)     Determination. The Indemnitor agrees that the Indemnitee shall be indemnified
        under this Agreement and that no Determination shall be required in connection
        with such indemnification unless specifically required by applicable law which
        cannot be waived. In no event shall a Determination be required in connection
        with indemnification for Expenses incurred as a witness pursuant to Section 7 of
        this Agreement or incurred in connection with any Proceeding or portion thereof
        with respect to which the Indemnitee has been successful on the merits or
        otherwise. Any decision that a Determination is required by law in connection
        with any other indemnification of the Indemnitee, and any such Determination,
        shall be made within thirty (30) days after receipt of the Indemnitee’s written
        request for indemnification pursuant to Section 9(d)(ii) and such Determination
        shall be made either (i) by the Disinterested Directors, even though less than a
        quorum, so long as the Indemnitee does not request that such Determination be
        made by Independent Counsel, or (ii) if so requested by the Indemnitee, in the
        Indemnitee’s sole discretion, by Independent Counsel in a written opinion to the
        Indemnitor and the Indemnitee. If a Determination is made that the Indemnitee is
        entitled to indemnification, payment to the Indemnitee shall be made within
        twenty (20) days after such Determination. The Indemnitee shall reasonably
        cooperate with the person, persons or entity making such determination with
        respect to the Indemnitee’s entitlement to indemnification, including providing to
        such person, persons or entity upon reasonable advance request any
        documentation or information which is not privileged or otherwise protected from
        disclosure and which is reasonably available to the Indemnitee and reasonably
        necessary to such Determination. Any Expenses incurred by the Indemnitee in so
        cooperating with the Disinterested Directors or Independent Counsel, as the case


                                       -5-
      Case 19-12269-KBO       Doc 70-31       Filed 11/12/19    Page 39 of 74



        may be, making such determination shall be advanced and indemnified by the
        Indemnitor (irrespective of the Determination as to the Indemnitee’s entitlement
        to indemnification) and the Indemnitor is liable to indemnify and hold the
        Indemnitee harmless therefrom.

(e)     Independent Counsel. In the event the Indemnitee requests that the Determination
        be made by Independent Counsel pursuant to Section 9(d) of this Agreement,
        Independent Counsel shall be selected as provided in this Section 9(e).
        Independent Counsel shall be selected by the Indemnitee (unless the Indemnitee
        shall request that such selection be made by the Board of Directors, in which
        event the Board of Directors shall make such selection on behalf of the
        Indemnitor, subject to the remaining provisions of this Section 9(e)), and the
        Indemnitee or the Indemnitor, as the case may be, shall give written notice to the
        other, advising the Indemnitor or the Indemnitee of the identity of Independent
        Counsel so selected. The Indemnitor or the Indemnitee, as the case may be, may,
        within ten (10) days after such written notice of selection shall have been
        received, deliver to the Indemnitee or the Indemnitor, as the case may be, a
        written objection to such selection; provided, however, that such objection may be
        asserted only on the ground that Independent Counsel so selected does not meet
        the requirements of “Independent Counsel” as defined in Section 14 of this
        Agreement, and the objection shall set forth with particularity the factual basis of
        such assertion. Absent a proper and timely objection, the person so selected shall
        act as Independent Counsel. If a written objection is so made and substantiated,
        Independent Counsel so selected may not serve as Independent Counsel unless
        and until such objection is withdrawn or a court of competent jurisdiction has
        determined that such objection is without merit. If, within twenty (20) days after
        submission by the Indemnitee of a written request for indemnification pursuant to
        Section 9(c)(ii) of this Agreement, no Independent Counsel shall have been
        selected and not objected to, either the Indemnitor or the Indemnitee may petition
        a court of competent jurisdiction for resolution of any objection which shall have
        been made by the Indemnitor or the Indemnitee to the other’s selection of
        Independent Counsel and/or for the appointment as Independent Counsel of a
        person selected by the court or by such other person as the court shall designate,
        and the person with respect to whom all objections are so resolved or the person
        so appointed shall act as Independent Counsel under Section 9(d) of this
        Agreement. Upon the due commencement of any judicial proceeding or
        arbitration pursuant to Section 9(f) of this Agreement, Independent Counsel shall
        be discharged and relieved of any further responsibility in such capacity (subject
        to the applicable standards of professional conduct then prevailing). Any
        expenses incurred by Independent Counsel shall be borne by the Indemnitor
        (irrespective of the Determination of the Indemnitee’s entitlement to
        indemnification) and not by the Indemnitee.

(f)     Consequences of Determination; Remedies of the Indemnitee. The Indemnitor
        shall be bound by and shall have no right to challenge a Favorable Determination.
        If an Adverse Determination is made, or if for any other reason the Indemnitor
        does not make timely indemnification payments or advances of Expenses, the


                                        -6-
      Case 19-12269-KBO        Doc 70-31      Filed 11/12/19     Page 40 of 74



        Indemnitee shall have the right to commence a Proceeding before a court of
        competent jurisdiction to challenge such Adverse Determination and/or to require
        the Indemnitor to make such payments or advances (and the Indemnitor shall have
        the right to defend its position in such Proceeding and to appeal any adverse
        judgment in such Proceeding). The Indemnitee shall be entitled to be indemnified
        for all Expenses incurred in connection with such a Proceeding and to have such
        Expenses advanced by the Indemnitor in accordance with Section 8 of this
        Agreement. If the Indemnitee fails to challenge an Adverse Determination, or if
        the Indemnitee challenges an Adverse Determination and such Adverse
        Determination has been upheld by a final judgment of a court of competent
        jurisdiction from which no appeal can be taken, then, to the extent and only to the
        extent required by such Adverse Determination or final judgment, the Indemnitor
        shall not be obligated to indemnify or advance Expenses to the Indemnitee under
        this Agreement.

(g)     Presumptions; Burden and Standard of Proof. The parties intend and agree that in
        connection with any Determination with respect to the Indemnitee’s entitlement to
        indemnification hereunder by any person, including a court:

        (i)     It will be presumed that the Indemnitee is entitled to indemnification
                under this Agreement, and the Indemnitor, or any other person or entity
                challenging such right, will have the burden of proof to overcome that
                presumption in connection with the making by any person, persons or
                entity of any determination contrary to that presumption;

        (ii)    The termination of any action, suit or proceeding by judgment, order,
                settlement, conviction, or upon a plea of nolo contendere or its equivalent,
                shall not, of itself, create a presumption that the Indemnitee did not act in
                good faith and in a manner which the Indemnitee reasonably believed to
                be in or not opposed to the best interests of the Indemnitor Entities, and,
                with respect to any criminal action or proceeding, had reasonable cause to
                believe that the Indemnitee’s conduct was unlawful;

        (iii)   The Indemnitee will be deemed to have acted in good faith if the
                Indemnitee’s action is based on the records or books of account of the
                Indemnitor Entities, including financial statements, or on information
                supplied to the Indemnitee by the Board of Directors, or any committee of
                the Board of Directors or any officers or employees of the Indemnitor
                Entities, or on the advice of legal counsel for the Indemnitor Entities or on
                information or records given in reports made to the Indemnitor Entities by
                an independent certified public accountant or by an appraiser or other
                expert or advisor selected by the Indemnitor Entities; and

        (iv)    The knowledge and/or actions, or failure to act, of any director, officer,
                manager, member of the board of managers, agent or employee of any of
                the Indemnitor Entities will not be imputed to the Indemnitee in a manner



                                        -7-
            Case 19-12269-KBO       Doc 70-31       Filed 11/12/19    Page 41 of 74



                     that limits or otherwise adversely affects the Indemnitee’s rights
                     hereunder.

              The provisions of this Section 9(g) shall not be deemed to be exclusive or to limit
              in any way the other circumstances in which the Indemnitee may be deemed to
              have met the applicable standard of conduct set forth in this Agreement.

10.   Insurance; Subrogation; Other Rights of Recovery, etc.

      (a)     The Indemnitor shall use its reasonable best efforts to purchase and maintain a
              policy or policies of insurance with reputable insurance companies with A.M.
              Best ratings of “A” or better, providing the Indemnitee with coverage for any
              liability asserted against, and incurred by, the Indemnitee or on the Indemnitee’s
              behalf by reason of the Indemnitee’s Management Status, or arising out of the
              Indemnitee’s status as such, whether or not the Indemnitor would have the power
              to indemnify the Indemnitee against such liability. Such insurance policies shall
              have coverage terms and policy limits at least as favorable to the Indemnitee as
              the insurance coverage provided to any other director, officer, manager or
              member of the board of managers of the Indemnitor. The Indemnitor shall
              continue to provide such insurance coverage to the Indemnitee for a period of at
              least six (6) years after the Indemnitee ceases to serve as a director, officer or
              member of the board of managers of any of the Indemnitor Entities.

      (b)     In the event of any payment by the Indemnitor under this Agreement, the
              Indemnitor shall be subrogated to the extent of such payment to all of the rights of
              recovery of the Indemnitee against any other party, and the Indemnitee hereby
              agrees, as a condition to obtaining any advancement or indemnification from the
              Indemnitor, to assign to the Indemnitor all of the Indemnitee’s rights to obtain
              from such other party such amounts to the extent that they have been paid by the
              Indemnitor to or for the benefit of the Indemnitee as advancement or
              indemnification under this Agreement and are adequate to indemnify the
              Indemnitee with respect to the costs, Expenses or other items to the full extent
              that the Indemnitee is entitled to indemnification or other payment hereunder; and
              the Indemnitee will (upon request by the Indemnitor) execute all papers required
              and take all action necessary to secure such rights, including execution of such
              documents as are necessary to enable the Indemnitor to bring suit or enforce such
              rights.

      (c)     The Indemnitor shall not be liable to pay or advance to the Indemnitee any
              amounts otherwise indemnifiable under this Agreement or under any other
              indemnification agreement if and to the extent that the Indemnitee has otherwise
              actually received such payment under any insurance policy, contract, agreement
              or otherwise; provided, however, that the Indemnitor hereby agrees that it is the
              indemnitor of first resort under this Agreement and under any other
              indemnification agreement or undertaking (i.e., its obligation to the Indemnitee
              under this Agreement or any other agreement or undertaking to provide
              advancement and/or indemnification to the Indemnitee) are primary, and any


                                              -8-
            Case 19-12269-KBO       Doc 70-31       Filed 11/12/19    Page 42 of 74



              obligation of any insurer providing insurance coverage under any personal
              umbrella liability insurance policy (or other applicable insurance policy, other
              than insurance policies maintained by the Indemnitor), to provide advancement,
              indemnification, or insurance coverage for the same Expenses, liabilities,
              judgments, penalties, fines and amounts paid in settlement (including all interest,
              assessments and other charges paid or payable in connection with or in respect of
              such Expenses, liabilities, judgments, penalties, fines and amounts paid in
              settlement) incurred by the Indemnitee are secondary.

      (d)     Except for the rights set forth in Section 10(c) of this Agreement, the rights to
              indemnification and advancement of Expenses as provided by this Agreement
              shall not be deemed exclusive of any other rights to which the Indemnitee may at
              any time, whenever conferred or arising, be entitled under applicable law, under
              the operating agreement or limited liability company agreement, bylaws or under
              any other organizational document, agreement, vote of members or resolution of
              directors or board of managers of any Indemnitor Entity, or otherwise. The
              Indemnitee’s rights under this Agreement are present contractual rights that fully
              vest upon the Indemnitee’s first service as a director, officer or member of the
              board of managers of any of the Indemnitor Entities. The Parties hereby agree
              that Section 10(c) of this Agreement shall be deemed exclusive and shall be
              deemed to modify, amend and clarify any other inconsistent right to
              indemnification or advancement provided to the Indemnitee under any other
              contract, agreement or other document with any Indemnitor Entity.

      (e)     No amendment, alteration or repeal of this Agreement or of any provision hereof
              shall limit or restrict any right of the Indemnitee under this Agreement in respect
              of any action taken or omitted by such Indemnitee in the Indemnitee’s
              Management Status prior to such amendment, alteration or repeal. The assertion
              or employment of any right or remedy hereunder, or otherwise, shall not prevent
              the concurrent assertion or employment of any other right or remedy.

11.   Employment Rights; Successors; Third Party Beneficiaries.

      (a)     This Agreement shall not be deemed an employment contract between any
              Indemnitor Entity and the Indemnitee. This Agreement shall continue in force as
              provided above after the Indemnitee has ceased to serve as a director, officer or
              member of the board of managers of any of the Indemnitor Entities or in any other
              Management Status.

      (b)     This Agreement shall be binding upon the Indemnitor and its successors and
              assigns and shall inure to the benefit of the Indemnitee and the Indemnitee’s heirs,
              executors and administrators.

12.   Severability. If any provision or provisions of this Agreement shall be held to be invalid,
      illegal or unenforceable for any reason whatsoever: (a) the validity, legality and
      enforceability of the remaining provisions of this Agreement (including without
      limitation, each portion of any Section of this Agreement containing any such provision


                                              -9-
            Case 19-12269-KBO        Doc 70-31          Filed 11/12/19   Page 43 of 74



      held to be invalid, illegal or unenforceable, that is not itself invalid, illegal or
      unenforceable) shall not in any way be affected or impaired thereby; (b) such provision or
      provisions shall be deemed reformed to the extent necessary to conform to applicable law
      and to give the maximum effect to the intent of the parties hereto; and (c) to the fullest
      extent possible, the provisions of this Agreement (including, without limitation, each
      portion of any Section of this Agreement containing any such provision held to be
      invalid, illegal or unenforceable, that is not itself invalid, illegal or unenforceable) shall
      be construed so as to give effect to the intent manifested thereby.

13.   Exception to Right of Indemnification or Advancement of Expenses. Notwithstanding
      any other provision of this Agreement and except as provided in Section 7(a) of this
      Agreement or as may otherwise be agreed by the Indemnitor, the Indemnitee shall not be
      entitled to indemnification or advancement of Expenses under this Agreement with
      respect to any Proceeding brought by the Indemnitee (other than a Proceeding by the
      Indemnitee (i) by way of defense or counterclaim, (ii) to enforce the Indemnitee’s rights
      under this Agreement or (iii) to enforce any other rights of the Indemnitee to
      indemnification, advancement or contribution from the Indemnitor Entities under any
      other contract, operating agreement, limited liability company agreement, articles of
      association, bylaws or under statute or other law, including any rights under the Delaware
      General Corporation Law) unless the bringing of such Proceeding or making of such
      claim shall have been approved by the Board of Directors.

14.   Definitions. For purposes of this Agreement:

      (a)     “Board of Directors” means the board of directors or board of managers of the
              applicable Indemnitor Entity.

      (b)     “Determination” means a determination that either (x) there is a reasonable basis
              for the conclusion that indemnification of the Indemnitee is proper in the
              circumstances because the Indemnitee met a particular standard of conduct (a
              “Favorable Determination”) or (y) there is no reasonable basis for the conclusion
              that indemnification of the Indemnitee is proper in the circumstances because the
              Indemnitee met a particular standard of conduct (an “Adverse Determination”).
              An Adverse Determination shall include the decision that a Determination was
              required in connection with indemnification and the decision as to the applicable
              standard of conduct.

      (c)     “Disinterested Director” means any director or member of the board of managers
              (or equivalent position) of the applicable Indemnitor Entity who is not and was
              not a party to the Proceeding in respect of which indemnification is sought by the
              Indemnitee.

      (d)     “Expenses” shall mean all reasonable direct and indirect costs, fees and expenses
              of any type or nature whatsoever and shall specifically include, without limitation,
              all reasonable attorneys’ fees, retainers, court costs, transcript costs, fees and costs
              of experts, witness fees, travel expenses, duplicating costs, printing and binding
              costs, telephone charges, postage, delivery service fees, and all other


                                               - 10 -
      Case 19-12269-KBO       Doc 70-31         Filed 11/12/19   Page 44 of 74



        disbursements or expenses of the types customarily incurred in connection with
        prosecuting, defending, preparing to prosecute or defend, investigating, being or
        preparing to be a witness, in, or otherwise participating in, a Proceeding,
        including, but not limited to, the premium for appeal bonds, attachment bonds or
        similar bonds and all interest, assessments and other charges paid or payable in
        connection with or in respect of any such Expenses, and shall also specifically
        include, without limitation, all reasonable attorneys’ fees and all other expenses
        incurred by or on behalf of Indemnitee in connection with preparing and
        submitting any requests or statements for indemnification, advancement,
        contribution or any other right provided by this Agreement. Expenses, however,
        shall not include amounts paid in settlement by Indemnitee or the amounts of
        judgments or fines against Indemnitee.

(e)     “Independent Counsel” means, at any time, any law firm, or a member of a law
        firm, that (a) is experienced in matters of corporation and alternative entity law
        and (b) is not, at such time, or has not been in the five years prior to such time,
        retained to represent: (i) any Indemnitor Entity or the Indemnitee in any matter
        material to either such party (other than with respect to matters concerning the
        Indemnitee under this Agreement, or of other indemnities under similar
        indemnification agreements), or (ii) any other party to the Proceeding giving rise
        to a claim for indemnification hereunder. Notwithstanding the foregoing, the
        term “Independent Counsel” shall not include any person who, under the
        applicable standards of professional conduct then prevailing, would have a
        conflict of interest in representing either the Indemnitor or the Indemnitee in an
        action to determine the Indemnitee’s rights under this Agreement. The
        Indemnitor agrees to pay the reasonable fees and expenses of Independent
        Counsel referred to above and to fully indemnify such counsel against any and all
        Expenses, claims, liabilities and damages arising out of or relating to this
        Agreement or its engagement pursuant hereto and to be liable therefor.

(f)     “Indemnitor Entities” means the Indemnitor and its past, present and future direct
        or indirect subsidiaries and controlled affiliates.

(g)     “Management Status” means the status of a person by reason of such person’s
        past, present or future service as a director, officer or member of the board of
        managers of any Indemnitor Entity (including, without limitation, one who serves
        at the specific request of any of the Indemnitor Entities as a director, officer or
        member of the board of managers, employee, fiduciary or agent of another entity).

(h)     “Proceeding” means any actual, threatened, pending or completed action, suit,
        arbitration, alternate dispute resolution mechanism, investigation, inquiry,
        administrative hearing or any other actual, threatened, pending or completed
        proceeding, whether brought by or in the right of any Indemnitor Entity or
        otherwise and whether civil, criminal, administrative or investigative in nature, in
        which the Indemnitee was, is, may be or will be involved as a party, witness or
        otherwise, by reason of the Indemnitee’s Management Status or by reason of any
        action taken by the Indemnitee or of any inaction on the Indemnitee’s part while


                                       - 11 -
          Case 19-12269-KBO         Doc 70-31         Filed 11/12/19   Page 45 of 74



             acting as director, officer, manager or member of the board of managers of any
             Indemnitor Entity (in each case whether or not he is acting or serving in any such
             capacity or has such status at the time any liability or expense is incurred for
             which indemnification or advancement of Expenses can be provided under this
             Agreement).

15.   Construction. Whenever required by the context, as used in this Agreement the singular
      number shall include the plural, the plural shall include the singular, and all words herein
      in any gender shall be deemed to include (as appropriate) the masculine, feminine and
      neuter genders.

16.   Reliance; Integration. The Indemnitor expressly confirms and agrees that it has entered
      into this Agreement and assumed the obligations imposed on it hereby in order to induce
      the Indemnitee to serve as a director, officer or member of the board of managers of any
      of the Indemnitor Entities, and the Indemnitor acknowledges that the Indemnitee is
      relying upon this Agreement in serving as a director, officer or member of the board of
      managers of any of the Indemnitor Entities.

17.   Modification and Waiver. No supplement, modification or amendment of this
      Agreement shall be binding unless executed in a writing identified as such by both of the
      parties hereto. No waiver of any of the provisions of this Agreement shall be deemed or
      shall constitute a waiver of any other provisions hereof (whether or not similar) nor shall
      such waiver constitute a continuing waiver.

18.   Notice Mechanics. All notices, requests, demands or other communications hereunder
      shall be in writing and shall be deemed to have been duly given if (i) delivered by hand
      and receipted for by the party to whom said notice or other communication shall have
      been direct, or (ii) mailed by certified or registered mail with postage prepaid, on the
      third business day after the date on which it is so mailed:




                                             - 12 -
            Case 19-12269-KBO          Doc 70-31       Filed 11/12/19   Page 46 of 74



      (a)     If to Indemnitee, to:

                             Dan Gillett
                             1312 Brians Meadow Cove
                             Austin, Texas 78747

                     with a copy to:
                             N/A

      (b)     If to the Indemnitor, to:

                             MDC Energy LLC
                             280 E. 96th Street, Suite 210
                             Indianapolis, Indiana 46240
                             Attention: John Echols

              with a copy to (which shall not constitute notice):

                             Vinson & Elkins L.L.P.
                             666 5th Avenue, 25th Floor
                             New York, New York
                             Attention: David Meyer

      or to such other address as may have been furnished (in the manner prescribed above) as
      follows: (a) in the case of a change in address for notices to the Indemnitee, furnished by
      the Indemnitee to the Indemnitor and (b) in the case of a change in address for notices to
      the Indemnitor, furnished by the Indemnitor to the Indemnitee.

19.   Contribution. If the indemnification provided for in this Agreement is unavailable to the
      Indemnitee for any reason whatsoever, the Indemnitor, in lieu of indemnifying the
      Indemnitee, shall contribute to the amount incurred by the Indemnitee, whether for
      judgments, fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
      for reasonably incurred Expenses, in connection with any claim relating to an
      indemnifiable event under this Agreement, in such proportion as is deemed fair and
      reasonable in light of all of the circumstances of such Proceeding in order to reflect (i) the
      relative benefits received by the Indemnitor and the Indemnitee as a result of the event(s)
      and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault of the
      Indemnitor (and its other directors, officers, employees and agents) and the Indemnitee in
      connection with such event(s) and/or transaction(s).

20.   Governing Law; Submission to Jurisdiction; Appointment of Agent for Service of
      Process. This Agreement and the legal relations among the parties shall be governed by,
      and construed and enforced in accordance with, the laws of the State of Delaware,
      without regard to its conflict of laws rules. The Indemnitor and the Indemnitee hereby
      irrevocably and unconditionally (i) agree that any action or proceeding arising out of or in
      connection with this Agreement shall be brought only in the Trial Court, and not in any
      other state or federal court in the United States of America or any court in any other


                                              - 13 -
            Case 19-12269-KBO        Doc 70-31        Filed 11/12/19   Page 47 of 74



      country, (ii) consent to submit to the exclusive jurisdiction of the Trial Court for purposes
      of any action or proceeding arising out of or in connection with this Agreement, (iii)
      waive any objection to the laying of venue of any such action or proceeding in the Trial
      Court, and (iv) waive, and agree not to plead or to make, any claim that any such action
      or proceeding brought in the Trial Court has been brought in an improper or otherwise
      inconvenient forum.

21.   Headings. The headings of the paragraphs of this Agreement are inserted for
      convenience only and shall not be deemed to constitute part of this Agreement or to
      affect the construction thereof.

22.   Counterparts. This Agreement may be executed in one or more counterparts, each of
      which shall for all purposes be deemed to be an original but all of which together shall
      constitute one and the same Agreement.

23.   Confidentiality. Indemnitee acknowledges that, in the course of Indemnitee’s service as a
      director, officer or member of the Board of Directors of one or more of the Indemnitor
      Entities, Indemnitee will be provided with, and will have access to, Confidential
      Information (as defined below) of the Indemnitor Entities and of third parties who have
      supplied such information to the Indemnitor Entities, as applicable. In consideration of
      Indemnitee’s receipt and access to such Confidential Information and in exchange for
      other valuable consideration provided hereunder, Indemnitee shall comply with this
      Section 23.

      (a)     Both while Indemnitee serves as a director, officer or member of the Board of
              Directors of any of the Indemnitor Entities and thereafter, except as expressly
              permitted by this Agreement or by directive of the Board of Directors, Indemnitee
              shall not disclose any Confidential Information to any person or entity and shall
              not use any Confidential Information except for the benefit of the Indemnitor
              Entities. Indemnitee shall follow all policies and protocols of the Indemnitor
              Entities regarding the physical security of all documents and other material
              containing Confidential Information (regardless of the medium on which the
              Confidential Information is stored). The covenants of Indemnitee in this Section
              23(a) shall apply to all Confidential Information, whether now known or later to
              become known to Indemnitee while serving as a director, officer or member of the
              Board of Directors of any of the Indemnitor Entities.

      (b)     Notwithstanding anything in Section 23(a) to the contrary, Indemnitee may make
              the following disclosures and uses of Confidential Information:

              (i)    disclosures to employees of the Indemnitor Entities or other members of
                     the Board of Directors who have a need to know the information in
                     connection with the business of the Indemnitor Entities;

              (ii)   disclosures to customers and suppliers when, in the reasonable and good
                     faith belief of Indemnitee, such disclosure is in connection with




                                             - 14 -
      Case 19-12269-KBO        Doc 70-31        Filed 11/12/19   Page 48 of 74



                Indemnitee’s service on the Board of Directors and is in the best interests
                of the Indemnitor Entities;

        (iii)   disclosures and uses that are approved in writing by the Board of
                Directors;

        (iv)    disclosures to a person or entity that has (x) been retained by the
                Indemnitor Entities to provide services to the Indemnitor Entities and (y)
                agreed in writing to abide by the terms of a confidentiality agreement; or

        (v)     disclosures for the purpose of complying with any applicable laws or
                regulatory requirements or that Indemnitee is legally compelled to make
                by deposition, interrogatory, request for documents, subpoena, civil
                investigative demand, order of a court of competent jurisdiction, or similar
                process, or otherwise by law; provided, however, that, prior to any such
                disclosure, Indemnitee shall, to the extent legally permissible and
                practicable: (A) provide the Board of Directors with prompt notice of such
                requirements so that the Board of Directors may, at its expense, seek a
                protective order or other appropriate remedy or waive compliance with the
                terms of this Section 23; (B) consult with the Board of Directors on the
                advisability of taking steps to resist or narrow such disclosure; and
                (C) cooperate with the Board of Directors (at the reasonable cost and
                expense of the Indemnitor Entities) in any attempt it may make to obtain a
                protective order or other appropriate remedy or assurance that confidential
                treatment will be afforded the Confidential Information; and in the event
                such protective order or other remedy is not obtained, Indemnitee agrees
                (1) to furnish only that portion of the Confidential Information that is
                required to be furnished, as advised by written opinion of counsel to
                Indemnitee, if any, and (2) to exercise (at the reasonable cost and expense
                of the Indemnitor Entities) all reasonable efforts to obtain assurance that
                confidential treatment will be accorded such Confidential Information.

(c)     Upon the expiration of service as a director, officer or member of the Board of
        Directors of one or more of the Indemnitor Entities and at any other time upon
        request of any of the Indemnitor Entities, Indemnitee shall promptly surrender and
        deliver to the Indemnitor Entities all documents (including electronically stored
        information) and all copies thereof and all other materials of any nature
        containing or pertaining to all Confidential Information in Indemnitee’s
        possession, custody and control and shall not retain any such document or other
        materials. Within 10 days of any such request, Indemnitee shall certify to the
        Indemnitor Entities in writing that all such documents and materials have been
        returned to the Indemnitor Entities.

(d)     All non-public information, designs, ideas, concepts, improvements, product
        developments, discoveries and inventions, whether patentable or not, that are
        conceived, made, developed or acquired by or disclosed to Indemnitee,
        individually or in conjunction with others, during the period that Indemnitee


                                       - 15 -
Case 19-12269-KBO       Doc 70-31         Filed 11/12/19   Page 49 of 74



  serves as a director, officer or member of the Board of Directors of one or more of
  the Indemnitor Entities or is affiliated with any of the Indemnitor Entities
  (whether during business hours or otherwise and whether on the premises of any
  of the Indemnitor Entities or otherwise) that relate to any of the Indemnitor
  Entities’ businesses or properties, products or services is defined as “Confidential
  Information.” Moreover, all documents, videotapes, written presentations,
  brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
  models, specifications, computer programs, e-mail, voice mail, electronic
  databases, maps, drawings, architectural renditions, models and all other writings
  or materials of any type including or embodying any of such information, ideas,
  concepts, improvements, discoveries, inventions and other similar forms of
  expression are and shall be the sole and exclusive property of the Indemnitor
  Entities and be subject to the same restrictions on disclosure applicable to all
  Confidential Information pursuant to this Agreement. Confidential Information
  shall not include any information that is or becomes generally available to the
  public other than as a result of a disclosure or wrongful act of Indemnitee or any
  of Indemnitee’s agents.


               [Remainder of Page Intentionally Blank]




                                 - 16 -
          Case 19-12269-KBO     Doc 70-31     Filed 11/12/19     Page 50 of 74




       IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

INDEMNITOR:                                 MDC ENERGY LLC

                                            By:      MTE Holdings LLC, its sole member

                                            By:      Riverstone Credit Management, LLC, a
                                                     Delaware limited liability company, as
                                                     Administrative Agent

                                                     (as attorney-in-fact pursuant to the
                                                     Collateral Agreement)


                                            By:
                                            Name:
                                            Title:




INDEMNITEE:
                                            Dan Gillett




                     [Signature Page to Indemnification Agreement]
             Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 51 of 74
                                                                              Execution Version


                            INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (“Agreement”) is made and entered into as of this 21st
day of October, 2019, by and between MDC Energy LLC, a Delaware limited liability company
(the “Indemnitor”) and Steve Pully (the “Indemnitee”).

        WHEREAS, in light of the litigation costs and risks to directors, officers and/or members
of boards of managers resulting from their service to companies, it is reasonable, prudent and
necessary for the Indemnitor to indemnify and advance expenses on behalf of its and their
directors, officers and members of such boards of managers so that they will serve or continue to
serve one or more of the Indemnitor Entities free from undue concern regarding such risks;

        WHEREAS, the Indemnitor has requested that the Indemnitee serve or continue to serve
as a director, officer or member of the board of managers of one or more of the Indemnitor
Entities and may have requested or may in the future request that the Indemnitee serve as a
director, officer or member of the board of managers of another entity or in another capacity; and

       WHEREAS, the Indemnitee is willing to serve as a director, officer or member of the
board of managers of one or more of the Indemnitor Entities on the condition that the Indemnitee
be indemnified by the Indemnitor as provided for herein.

        NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee do hereby covenant and agree as follows:

1.     Services by the Indemnitee. The Indemnitee agrees to serve as a member, director,
       officer or member of the board of managers of the Indemnitor. The Indemnitee may at
       any time and for any reason resign from such position (subject to any contractual
       obligation under any other agreement or any obligation imposed by operation of law).

2.     Indemnification - General. On the terms and subject to the conditions of this Agreement,
       the Indemnitor shall indemnify the Indemnitee with respect to, and hold the Indemnitee
       harmless from and against, all losses, liabilities, judgments, fines, penalties, costs,
       Expenses (as hereinafter defined) and other amounts that the Indemnitee reasonably
       incurs and that result from, arise in connection with or are by reason of the Indemnitee’s
       Management Status (as hereinafter defined) and shall advance Expenses to the
       Indemnitee, as provided herein. The obligation of the Indemnitor under this Agreement
       shall, subject to the other terms and conditions of this Agreement, (a) continue after such
       time as Indemnitee ceases to serve as a director, officer or member of the board of
       managers of any of the Indemnitor Entities or in any other Management Status; and (b)
       include, without limitation, claims for monetary damages against the Indemnitee in
       respect of any actual or alleged liability or other loss of the Indemnitee.

3.     Proceedings Other Than Proceedings by or in the Right of the Company. If in connection
       with or by reason of the Indemnitee’s Management Status the Indemnitee was, is, or is
       threatened to be made, a party to or a participant in any Proceeding (as hereinafter
       defined) other than a Proceeding by or in the right of any Indemnitor Entity to procure a
       judgment in its favor, the Indemnitor shall indemnify the Indemnitee with respect to, and

                                              -1-
US 6635599
         Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 52 of 74



     hold the Indemnitee harmless from and against, all Expenses, liabilities, judgments,
     penalties, fines and amounts paid in settlement (including all interest, assessments and
     other charges paid or payable in connection with or in respect of such liabilities,
     judgments, penalties, fines and amounts paid in settlement) reasonably incurred by the
     Indemnitee or on behalf of the Indemnitee in connection with such Proceeding or any
     claim, issue or matter therein, if the Indemnitee acted in good faith and in a manner the
     Indemnitee reasonably believed to be in, or not opposed to, the best interests of the
     Indemnitor Entity/ies at which the Indemnitee served in a Management Status and, with
     respect to any criminal Proceeding, had no reasonable cause to believe the Indemnitee’s
     conduct was unlawful.

4.   Proceedings by or in the Right of the Indemnitor. If by reason of the Indemnitee’s
     Management Status the Indemnitee was, is, or is threatened to be made, a party to or a
     participant in any Proceeding by or in the right of any Indemnitor Entity to procure a
     judgment in its favor, the Indemnitor shall indemnify the Indemnitee with respect to, and
     hold the Indemnitee harmless from and against, all Expenses reasonably incurred by the
     Indemnitee or on behalf of the Indemnitee in connection with such Proceeding if the
     Indemnitee acted in good faith and in a manner the Indemnitee reasonably believed to be
     in, or not opposed to, the best interests of the Indemnitor Entity/ies at which the
     Indemnitee served in a Management Status; provided, however, that indemnification
     against such Expenses shall be made in respect of any claim, issue or matter in such
     Proceeding as to which the Indemnitee shall have been adjudged by a court of competent
     jurisdiction to be liable to the Indemnitor only if (and only to the extent that) the Court of
     Chancery of the State of Delaware or other court in which such Proceeding shall have
     been brought or is pending (the “Trial Court”) shall determine that despite such
     adjudication of liability and in light of all circumstances such indemnification may be
     made.

5.   Mandatory Indemnification in Case of Successful Defense. Notwithstanding any other
     provision of this Agreement, to the extent that the Indemnitee is, by reason of the
     Indemnitee’s Management Status, a party to (or a participant in) and is successful, on the
     merits or otherwise, in defense of any Proceeding (including, without limitation, any
     Proceeding brought by or in the right of any Indemnitor Entity), the Indemnitor shall
     indemnify the Indemnitee with respect to, and hold the Indemnitee harmless from and
     against, all Expenses reasonably incurred by the Indemnitee or on behalf of the
     Indemnitee in connection therewith. If the Indemnitee is not wholly successful in
     defense of such Proceeding but is successful, on the merits or otherwise, as to one or
     more but less than all claims, issues or matters in such Proceeding, the Indemnitor shall
     indemnify the Indemnitee against all Expenses reasonably incurred by the Indemnitee or
     on behalf of the Indemnitee in connection with each successfully resolved claim, issue or
     matter. For purposes of this Section 5 and without limitation, the termination of any
     claim, issue or matter in such a Proceeding by dismissal, with or without prejudice, on
     substantive or procedural grounds, shall be deemed to be a successful result as to such
     claim, issue or matter.

6.   Partial Indemnification. If the Indemnitee is entitled under any provision of this
     Agreement or otherwise to indemnification by the Indemnitor for some or a portion of the


                                             -2-
           Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 53 of 74



     Expenses, liabilities, judgments, penalties, fines and amounts paid in settlement
     (including all interest, assessments and other charges paid or payable in connection with
     or in respect of such liabilities, judgments, penalties, fines and amounts paid in
     settlement) incurred by the Indemnitee or on behalf of the Indemnitee in connection with
     a Proceeding or any claim, issue or matter therein, in whole or in part, the Indemnitor
     shall indemnify the Indemnitee subject to the other terms and conditions of this
     Agreement.

7.   Indemnification for Additional Expenses Incurred to Secure Recovery or as Witness.

     (a)     The Indemnitor shall indemnify the Indemnitee with respect to, and hold the
             Indemnitee harmless from and against, any and all Expenses and, if requested by
             the Indemnitee, shall advance on an as-incurred basis (as provided in Section 8 of
             this Agreement) such Expenses to the Indemnitee, which are reasonably incurred
             by the Indemnitee in connection with any action or proceeding or part thereof
             brought by the Indemnitee for (i) indemnification or advance payment of
             Expenses by the Indemnitor under this Agreement, any operating agreement,
             limited liability company agreement, certificate of incorporation, articles of
             association or bylaws of any of the Indemnitor Entities or any other agreement or
             organizational document of any of the Indemnitor Entities as now or hereafter in
             effect; or (ii) recovery under any director and officer liability, or any other
             management or professional liability insurance policies maintained by any of the
             Indemnitor Entities.

     (b)     To the extent that the Indemnitee is, by reason of the Indemnitee’s Management
             Status, a witness (or is forced or asked to respond to discovery requests) in any
             Proceeding to which the Indemnitee is not a party, the Indemnitor shall indemnify
             the Indemnitee with respect to, and hold the Indemnitee harmless from and
             against, and the Indemnitor shall advance on an as-incurred basis (as provided in
             Section 8 of this Agreement), all Expenses reasonably incurred by the Indemnitee
             or on behalf of the Indemnitee in connection therewith.

8.   Advancement of Expenses. The Indemnitor shall, to the fullest extent permitted by law,
     advance on a current and as-incurred basis all Expenses incurred by the Indemnitee in
     connection with any Proceeding in any way connected with, resulting from or relating to
     the Indemnitee’s Management Status. Such Expenses shall be paid in advance of the
     final disposition of such Proceeding, without regard to whether the Indemnitee will
     ultimately be entitled to be indemnified for such Expenses and without regard to whether
     an Adverse Determination has been or may be made, except as contemplated by the last
     sentence of Section 9(f) of this Agreement. Upon submission of a request for
     advancement of Expenses pursuant to Section 9(c) of this Agreement, the Indemnitee
     shall be entitled to advancement of Expenses as provided in this Section 8, and such
     advancement of Expenses shall continue until such time (if any) as there is a final non-
     appealable judicial determination that the Indemnitee is not entitled to indemnification.
     The Indemnitee shall repay such amounts advanced if and to the extent that it shall
     ultimately be determined in a decision by a court of competent jurisdiction from which no
     appeal can be taken that the Indemnitee is not entitled to be indemnified by the


                                            -3-
           Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 54 of 74



     Indemnitor for such Expenses. Such repayment obligation shall be unsecured and shall
     not bear interest. The Indemnitor shall not impose on the Indemnitee additional
     conditions to advancement or require from the Indemnitee additional undertakings
     regarding repayment.

9.   Indemnification Procedures.

     (a)     Notice of Proceeding. The Indemnitee agrees to notify the Indemnitor promptly
             upon being served with any summons, citation, subpoena, complaint, indictment,
             information or other document relating to any Proceeding or matter which may be
             subject to indemnification or advancement of Expenses hereunder. Any failure by
             the Indemnitee to notify the Indemnitor will relieve the Indemnitor of its
             advancement or indemnification obligations under this Agreement only to the
             extent the Indemnitor can establish that such omission to notify resulted in actual
             prejudice to it, and the omission to notify the Indemnitor will, in any event, not
             relieve the Indemnitor from any liability which it may have to indemnify the
             Indemnitee otherwise than under this Agreement. If, at the time of receipt of any
             such notice, the Indemnitor has director and officer liability insurance, or other
             management or professional liability insurance, policies in effect, the Indemnitor
             shall promptly notify the relevant insurers in accordance with the procedures and
             requirements of such policies. The Indemnitor shall thereafter keep such director
             and officer, or other management or professional liability, insurers informed of
             the status of the Proceeding or other claim, as appropriate to secure coverage of
             the Indemnitee for such claim.

     (b)     Defense; Settlement. The Indemnitee shall have the sole right and obligation to
             control the defense or conduct of any claim or Proceeding with respect to the
             Indemnitee. The Indemnitor shall not, without the prior written consent of the
             Indemnitee, which may be provided or withheld in the Indemnitee’s sole
             discretion, effect any settlement of any Proceeding against the Indemnitee or
             which could have been brought against the Indemnitee or which potentially or
             actually imposes any cost, liability, exposure or burden on the Indemnitee unless
             such settlement solely involves the payment of money or performance of any
             obligation by persons other than the Indemnitee and includes an unconditional
             release of the Indemnitee from all liability on any matters that are the subject of
             such Proceeding and an acknowledgment that the Indemnitee denies all
             wrongdoing in connection with such matters. The Indemnitor shall not be
             obligated to indemnify the Indemnitee against amounts paid in settlement of a
             Proceeding against the Indemnitee if such settlement is effected by the Indemnitee
             without the Indemnitor’s prior written consent, which consent shall not be
             unreasonably withheld.

     (c)     Request for Advancement; Request for Indemnification.

             (i)    To obtain advancement of Expenses under this Agreement, the Indemnitee
                    shall submit to the Indemnitor a written request therefor, together with
                    such invoices or other supporting information as may be reasonably


                                            -4-
      Case 19-12269-KBO       Doc 70-31      Filed 11/12/19    Page 55 of 74



               requested by the Indemnitor and reasonably available to the Indemnitee,
               and, only to the extent required by applicable law which cannot be waived,
               an unsecured written undertaking to repay amounts advanced. The
               Indemnitor shall make advance payment of Expenses to the Indemnitee no
               later than twenty (20) days after receipt of the written request for
               advancement (and each subsequent request for advancement) by the
               Indemnitee.

        (ii)   To obtain indemnification under this Agreement, at any time after
               submission of a request for advancement pursuant to Section 9(c)(i) of this
               Agreement, the Indemnitee may submit a written request for
               indemnification hereunder. The time at which the Indemnitee submits a
               written request for indemnification shall be determined by the Indemnitee
               in the Indemnitee’s sole discretion. Once the Indemnitee submits such a
               written request for indemnification (and only at such time that the
               Indemnitee submits such a written request for indemnification), a
               Determination shall thereafter be made, as provided in and only to the
               extent required by Section 9(d) of this Agreement. In no event shall a
               Determination be made, or required to be made, as a condition to or
               otherwise in connection with any advancement of Expenses pursuant to
               Section 8 and Section 9(c)(i) of this Agreement.

(d)     Determination. The Indemnitor agrees that the Indemnitee shall be indemnified
        under this Agreement and that no Determination shall be required in connection
        with such indemnification unless specifically required by applicable law which
        cannot be waived. In no event shall a Determination be required in connection
        with indemnification for Expenses incurred as a witness pursuant to Section 7 of
        this Agreement or incurred in connection with any Proceeding or portion thereof
        with respect to which the Indemnitee has been successful on the merits or
        otherwise. Any decision that a Determination is required by law in connection
        with any other indemnification of the Indemnitee, and any such Determination,
        shall be made within thirty (30) days after receipt of the Indemnitee’s written
        request for indemnification pursuant to Section 9(d)(ii) and such Determination
        shall be made either (i) by the Disinterested Directors, even though less than a
        quorum, so long as the Indemnitee does not request that such Determination be
        made by Independent Counsel, or (ii) if so requested by the Indemnitee, in the
        Indemnitee’s sole discretion, by Independent Counsel in a written opinion to the
        Indemnitor and the Indemnitee. If a Determination is made that the Indemnitee is
        entitled to indemnification, payment to the Indemnitee shall be made within
        twenty (20) days after such Determination. The Indemnitee shall reasonably
        cooperate with the person, persons or entity making such determination with
        respect to the Indemnitee’s entitlement to indemnification, including providing to
        such person, persons or entity upon reasonable advance request any
        documentation or information which is not privileged or otherwise protected from
        disclosure and which is reasonably available to the Indemnitee and reasonably
        necessary to such Determination. Any Expenses incurred by the Indemnitee in so
        cooperating with the Disinterested Directors or Independent Counsel, as the case


                                       -5-
      Case 19-12269-KBO       Doc 70-31       Filed 11/12/19    Page 56 of 74



        may be, making such determination shall be advanced and indemnified by the
        Indemnitor (irrespective of the Determination as to the Indemnitee’s entitlement
        to indemnification) and the Indemnitor is liable to indemnify and hold the
        Indemnitee harmless therefrom.

(e)     Independent Counsel. In the event the Indemnitee requests that the Determination
        be made by Independent Counsel pursuant to Section 9(d) of this Agreement,
        Independent Counsel shall be selected as provided in this Section 9(e).
        Independent Counsel shall be selected by the Indemnitee (unless the Indemnitee
        shall request that such selection be made by the Board of Directors, in which
        event the Board of Directors shall make such selection on behalf of the
        Indemnitor, subject to the remaining provisions of this Section 9(e)), and the
        Indemnitee or the Indemnitor, as the case may be, shall give written notice to the
        other, advising the Indemnitor or the Indemnitee of the identity of Independent
        Counsel so selected. The Indemnitor or the Indemnitee, as the case may be, may,
        within ten (10) days after such written notice of selection shall have been
        received, deliver to the Indemnitee or the Indemnitor, as the case may be, a
        written objection to such selection; provided, however, that such objection may be
        asserted only on the ground that Independent Counsel so selected does not meet
        the requirements of “Independent Counsel” as defined in Section 14 of this
        Agreement, and the objection shall set forth with particularity the factual basis of
        such assertion. Absent a proper and timely objection, the person so selected shall
        act as Independent Counsel. If a written objection is so made and substantiated,
        Independent Counsel so selected may not serve as Independent Counsel unless
        and until such objection is withdrawn or a court of competent jurisdiction has
        determined that such objection is without merit. If, within twenty (20) days after
        submission by the Indemnitee of a written request for indemnification pursuant to
        Section 9(c)(ii) of this Agreement, no Independent Counsel shall have been
        selected and not objected to, either the Indemnitor or the Indemnitee may petition
        a court of competent jurisdiction for resolution of any objection which shall have
        been made by the Indemnitor or the Indemnitee to the other’s selection of
        Independent Counsel and/or for the appointment as Independent Counsel of a
        person selected by the court or by such other person as the court shall designate,
        and the person with respect to whom all objections are so resolved or the person
        so appointed shall act as Independent Counsel under Section 9(d) of this
        Agreement. Upon the due commencement of any judicial proceeding or
        arbitration pursuant to Section 9(f) of this Agreement, Independent Counsel shall
        be discharged and relieved of any further responsibility in such capacity (subject
        to the applicable standards of professional conduct then prevailing). Any
        expenses incurred by Independent Counsel shall be borne by the Indemnitor
        (irrespective of the Determination of the Indemnitee’s entitlement to
        indemnification) and not by the Indemnitee.

(f)     Consequences of Determination; Remedies of the Indemnitee. The Indemnitor
        shall be bound by and shall have no right to challenge a Favorable Determination.
        If an Adverse Determination is made, or if for any other reason the Indemnitor
        does not make timely indemnification payments or advances of Expenses, the


                                        -6-
      Case 19-12269-KBO        Doc 70-31      Filed 11/12/19     Page 57 of 74



        Indemnitee shall have the right to commence a Proceeding before a court of
        competent jurisdiction to challenge such Adverse Determination and/or to require
        the Indemnitor to make such payments or advances (and the Indemnitor shall have
        the right to defend its position in such Proceeding and to appeal any adverse
        judgment in such Proceeding). The Indemnitee shall be entitled to be indemnified
        for all Expenses incurred in connection with such a Proceeding and to have such
        Expenses advanced by the Indemnitor in accordance with Section 8 of this
        Agreement. If the Indemnitee fails to challenge an Adverse Determination, or if
        the Indemnitee challenges an Adverse Determination and such Adverse
        Determination has been upheld by a final judgment of a court of competent
        jurisdiction from which no appeal can be taken, then, to the extent and only to the
        extent required by such Adverse Determination or final judgment, the Indemnitor
        shall not be obligated to indemnify or advance Expenses to the Indemnitee under
        this Agreement.

(g)     Presumptions; Burden and Standard of Proof. The parties intend and agree that in
        connection with any Determination with respect to the Indemnitee’s entitlement to
        indemnification hereunder by any person, including a court:

        (i)     It will be presumed that the Indemnitee is entitled to indemnification
                under this Agreement, and the Indemnitor, or any other person or entity
                challenging such right, will have the burden of proof to overcome that
                presumption in connection with the making by any person, persons or
                entity of any determination contrary to that presumption;

        (ii)    The termination of any action, suit or proceeding by judgment, order,
                settlement, conviction, or upon a plea of nolo contendere or its equivalent,
                shall not, of itself, create a presumption that the Indemnitee did not act in
                good faith and in a manner which the Indemnitee reasonably believed to
                be in or not opposed to the best interests of the Indemnitor Entities, and,
                with respect to any criminal action or proceeding, had reasonable cause to
                believe that the Indemnitee’s conduct was unlawful;

        (iii)   The Indemnitee will be deemed to have acted in good faith if the
                Indemnitee’s action is based on the records or books of account of the
                Indemnitor Entities, including financial statements, or on information
                supplied to the Indemnitee by the Board of Directors, or any committee of
                the Board of Directors or any officers or employees of the Indemnitor
                Entities, or on the advice of legal counsel for the Indemnitor Entities or on
                information or records given in reports made to the Indemnitor Entities by
                an independent certified public accountant or by an appraiser or other
                expert or advisor selected by the Indemnitor Entities; and

        (iv)    The knowledge and/or actions, or failure to act, of any director, officer,
                manager, member of the board of managers, agent or employee of any of
                the Indemnitor Entities will not be imputed to the Indemnitee in a manner



                                        -7-
            Case 19-12269-KBO       Doc 70-31       Filed 11/12/19    Page 58 of 74



                     that limits or otherwise adversely affects the Indemnitee’s rights
                     hereunder.

              The provisions of this Section 9(g) shall not be deemed to be exclusive or to limit
              in any way the other circumstances in which the Indemnitee may be deemed to
              have met the applicable standard of conduct set forth in this Agreement.

10.   Insurance; Subrogation; Other Rights of Recovery, etc.

      (a)     The Indemnitor shall use its reasonable best efforts to purchase and maintain a
              policy or policies of insurance with reputable insurance companies with A.M.
              Best ratings of “A” or better, providing the Indemnitee with coverage for any
              liability asserted against, and incurred by, the Indemnitee or on the Indemnitee’s
              behalf by reason of the Indemnitee’s Management Status, or arising out of the
              Indemnitee’s status as such, whether or not the Indemnitor would have the power
              to indemnify the Indemnitee against such liability. Such insurance policies shall
              have coverage terms and policy limits at least as favorable to the Indemnitee as
              the insurance coverage provided to any other director, officer, manager or
              member of the board of managers of the Indemnitor. The Indemnitor shall
              continue to provide such insurance coverage to the Indemnitee for a period of at
              least six (6) years after the Indemnitee ceases to serve as a director, officer or
              member of the board of managers of any of the Indemnitor Entities.

      (b)     In the event of any payment by the Indemnitor under this Agreement, the
              Indemnitor shall be subrogated to the extent of such payment to all of the rights of
              recovery of the Indemnitee against any other party, and the Indemnitee hereby
              agrees, as a condition to obtaining any advancement or indemnification from the
              Indemnitor, to assign to the Indemnitor all of the Indemnitee’s rights to obtain
              from such other party such amounts to the extent that they have been paid by the
              Indemnitor to or for the benefit of the Indemnitee as advancement or
              indemnification under this Agreement and are adequate to indemnify the
              Indemnitee with respect to the costs, Expenses or other items to the full extent
              that the Indemnitee is entitled to indemnification or other payment hereunder; and
              the Indemnitee will (upon request by the Indemnitor) execute all papers required
              and take all action necessary to secure such rights, including execution of such
              documents as are necessary to enable the Indemnitor to bring suit or enforce such
              rights.

      (c)     The Indemnitor shall not be liable to pay or advance to the Indemnitee any
              amounts otherwise indemnifiable under this Agreement or under any other
              indemnification agreement if and to the extent that the Indemnitee has otherwise
              actually received such payment under any insurance policy, contract, agreement
              or otherwise; provided, however, that the Indemnitor hereby agrees that it is the
              indemnitor of first resort under this Agreement and under any other
              indemnification agreement or undertaking (i.e., its obligation to the Indemnitee
              under this Agreement or any other agreement or undertaking to provide
              advancement and/or indemnification to the Indemnitee) are primary, and any


                                              -8-
            Case 19-12269-KBO       Doc 70-31       Filed 11/12/19    Page 59 of 74



              obligation of any insurer providing insurance coverage under any personal
              umbrella liability insurance policy (or other applicable insurance policy, other
              than insurance policies maintained by the Indemnitor), to provide advancement,
              indemnification, or insurance coverage for the same Expenses, liabilities,
              judgments, penalties, fines and amounts paid in settlement (including all interest,
              assessments and other charges paid or payable in connection with or in respect of
              such Expenses, liabilities, judgments, penalties, fines and amounts paid in
              settlement) incurred by the Indemnitee are secondary.

      (d)     Except for the rights set forth in Section 10(c) of this Agreement, the rights to
              indemnification and advancement of Expenses as provided by this Agreement
              shall not be deemed exclusive of any other rights to which the Indemnitee may at
              any time, whenever conferred or arising, be entitled under applicable law, under
              the operating agreement or limited liability company agreement, bylaws or under
              any other organizational document, agreement, vote of members or resolution of
              directors or board of managers of any Indemnitor Entity, or otherwise. The
              Indemnitee’s rights under this Agreement are present contractual rights that fully
              vest upon the Indemnitee’s first service as a director, officer or member of the
              board of managers of any of the Indemnitor Entities. The Parties hereby agree
              that Section 10(c) of this Agreement shall be deemed exclusive and shall be
              deemed to modify, amend and clarify any other inconsistent right to
              indemnification or advancement provided to the Indemnitee under any other
              contract, agreement or other document with any Indemnitor Entity.

      (e)     No amendment, alteration or repeal of this Agreement or of any provision hereof
              shall limit or restrict any right of the Indemnitee under this Agreement in respect
              of any action taken or omitted by such Indemnitee in the Indemnitee’s
              Management Status prior to such amendment, alteration or repeal. The assertion
              or employment of any right or remedy hereunder, or otherwise, shall not prevent
              the concurrent assertion or employment of any other right or remedy.

11.   Employment Rights; Successors; Third Party Beneficiaries.

      (a)     This Agreement shall not be deemed an employment contract between any
              Indemnitor Entity and the Indemnitee. This Agreement shall continue in force as
              provided above after the Indemnitee has ceased to serve as a director, officer or
              member of the board of managers of any of the Indemnitor Entities or in any other
              Management Status.

      (b)     This Agreement shall be binding upon the Indemnitor and its successors and
              assigns and shall inure to the benefit of the Indemnitee and the Indemnitee’s heirs,
              executors and administrators.

12.   Severability. If any provision or provisions of this Agreement shall be held to be invalid,
      illegal or unenforceable for any reason whatsoever: (a) the validity, legality and
      enforceability of the remaining provisions of this Agreement (including without
      limitation, each portion of any Section of this Agreement containing any such provision


                                              -9-
            Case 19-12269-KBO        Doc 70-31          Filed 11/12/19   Page 60 of 74



      held to be invalid, illegal or unenforceable, that is not itself invalid, illegal or
      unenforceable) shall not in any way be affected or impaired thereby; (b) such provision or
      provisions shall be deemed reformed to the extent necessary to conform to applicable law
      and to give the maximum effect to the intent of the parties hereto; and (c) to the fullest
      extent possible, the provisions of this Agreement (including, without limitation, each
      portion of any Section of this Agreement containing any such provision held to be
      invalid, illegal or unenforceable, that is not itself invalid, illegal or unenforceable) shall
      be construed so as to give effect to the intent manifested thereby.

13.   Exception to Right of Indemnification or Advancement of Expenses. Notwithstanding
      any other provision of this Agreement and except as provided in Section 7(a) of this
      Agreement or as may otherwise be agreed by the Indemnitor, the Indemnitee shall not be
      entitled to indemnification or advancement of Expenses under this Agreement with
      respect to any Proceeding brought by the Indemnitee (other than a Proceeding by the
      Indemnitee (i) by way of defense or counterclaim, (ii) to enforce the Indemnitee’s rights
      under this Agreement or (iii) to enforce any other rights of the Indemnitee to
      indemnification, advancement or contribution from the Indemnitor Entities under any
      other contract, operating agreement, limited liability company agreement, articles of
      association, bylaws or under statute or other law, including any rights under the Delaware
      General Corporation Law) unless the bringing of such Proceeding or making of such
      claim shall have been approved by the Board of Directors.

14.   Definitions. For purposes of this Agreement:

      (a)     “Board of Directors” means the board of directors or board of managers of the
              applicable Indemnitor Entity.

      (b)     “Determination” means a determination that either (x) there is a reasonable basis
              for the conclusion that indemnification of the Indemnitee is proper in the
              circumstances because the Indemnitee met a particular standard of conduct (a
              “Favorable Determination”) or (y) there is no reasonable basis for the conclusion
              that indemnification of the Indemnitee is proper in the circumstances because the
              Indemnitee met a particular standard of conduct (an “Adverse Determination”).
              An Adverse Determination shall include the decision that a Determination was
              required in connection with indemnification and the decision as to the applicable
              standard of conduct.

      (c)     “Disinterested Director” means any director or member of the board of managers
              (or equivalent position) of the applicable Indemnitor Entity who is not and was
              not a party to the Proceeding in respect of which indemnification is sought by the
              Indemnitee.

      (d)     “Expenses” shall mean all reasonable direct and indirect costs, fees and expenses
              of any type or nature whatsoever and shall specifically include, without limitation,
              all reasonable attorneys’ fees, retainers, court costs, transcript costs, fees and costs
              of experts, witness fees, travel expenses, duplicating costs, printing and binding
              costs, telephone charges, postage, delivery service fees, and all other


                                               - 10 -
      Case 19-12269-KBO       Doc 70-31         Filed 11/12/19   Page 61 of 74



        disbursements or expenses of the types customarily incurred in connection with
        prosecuting, defending, preparing to prosecute or defend, investigating, being or
        preparing to be a witness, in, or otherwise participating in, a Proceeding,
        including, but not limited to, the premium for appeal bonds, attachment bonds or
        similar bonds and all interest, assessments and other charges paid or payable in
        connection with or in respect of any such Expenses, and shall also specifically
        include, without limitation, all reasonable attorneys’ fees and all other expenses
        incurred by or on behalf of Indemnitee in connection with preparing and
        submitting any requests or statements for indemnification, advancement,
        contribution or any other right provided by this Agreement. Expenses, however,
        shall not include amounts paid in settlement by Indemnitee or the amounts of
        judgments or fines against Indemnitee.

(e)     “Independent Counsel” means, at any time, any law firm, or a member of a law
        firm, that (a) is experienced in matters of corporation and alternative entity law
        and (b) is not, at such time, or has not been in the five years prior to such time,
        retained to represent: (i) any Indemnitor Entity or the Indemnitee in any matter
        material to either such party (other than with respect to matters concerning the
        Indemnitee under this Agreement, or of other indemnities under similar
        indemnification agreements), or (ii) any other party to the Proceeding giving rise
        to a claim for indemnification hereunder. Notwithstanding the foregoing, the
        term “Independent Counsel” shall not include any person who, under the
        applicable standards of professional conduct then prevailing, would have a
        conflict of interest in representing either the Indemnitor or the Indemnitee in an
        action to determine the Indemnitee’s rights under this Agreement. The
        Indemnitor agrees to pay the reasonable fees and expenses of Independent
        Counsel referred to above and to fully indemnify such counsel against any and all
        Expenses, claims, liabilities and damages arising out of or relating to this
        Agreement or its engagement pursuant hereto and to be liable therefor.

(f)     “Indemnitor Entities” means the Indemnitor and its past, present and future direct
        or indirect subsidiaries and controlled affiliates.

(g)     “Management Status” means the status of a person by reason of such person’s
        past, present or future service as a director, officer or member of the board of
        managers of any Indemnitor Entity (including, without limitation, one who serves
        at the specific request of any of the Indemnitor Entities as a director, officer or
        member of the board of managers, employee, fiduciary or agent of another entity).

(h)     “Proceeding” means any actual, threatened, pending or completed action, suit,
        arbitration, alternate dispute resolution mechanism, investigation, inquiry,
        administrative hearing or any other actual, threatened, pending or completed
        proceeding, whether brought by or in the right of any Indemnitor Entity or
        otherwise and whether civil, criminal, administrative or investigative in nature, in
        which the Indemnitee was, is, may be or will be involved as a party, witness or
        otherwise, by reason of the Indemnitee’s Management Status or by reason of any
        action taken by the Indemnitee or of any inaction on the Indemnitee’s part while


                                       - 11 -
          Case 19-12269-KBO         Doc 70-31         Filed 11/12/19   Page 62 of 74



             acting as director, officer, manager or member of the board of managers of any
             Indemnitor Entity (in each case whether or not he is acting or serving in any such
             capacity or has such status at the time any liability or expense is incurred for
             which indemnification or advancement of Expenses can be provided under this
             Agreement).

15.   Construction. Whenever required by the context, as used in this Agreement the singular
      number shall include the plural, the plural shall include the singular, and all words herein
      in any gender shall be deemed to include (as appropriate) the masculine, feminine and
      neuter genders.

16.   Reliance; Integration. The Indemnitor expressly confirms and agrees that it has entered
      into this Agreement and assumed the obligations imposed on it hereby in order to induce
      the Indemnitee to serve as a director, officer or member of the board of managers of any
      of the Indemnitor Entities, and the Indemnitor acknowledges that the Indemnitee is
      relying upon this Agreement in serving as a director, officer or member of the board of
      managers of any of the Indemnitor Entities.

17.   Modification and Waiver. No supplement, modification or amendment of this
      Agreement shall be binding unless executed in a writing identified as such by both of the
      parties hereto. No waiver of any of the provisions of this Agreement shall be deemed or
      shall constitute a waiver of any other provisions hereof (whether or not similar) nor shall
      such waiver constitute a continuing waiver.

18.   Notice Mechanics. All notices, requests, demands or other communications hereunder
      shall be in writing and shall be deemed to have been duly given if (i) delivered by hand
      and receipted for by the party to whom said notice or other communication shall have
      been direct, or (ii) mailed by certified or registered mail with postage prepaid, on the
      third business day after the date on which it is so mailed:




                                             - 12 -
            Case 19-12269-KBO          Doc 70-31       Filed 11/12/19   Page 63 of 74



      (a)     If to Indemnitee, to:

                             Steven J. Pully
                             4564 Meadowood Road
                             Dallas, Texas 75220

                     with a copy to:
                             N/A

      (b)     If to the Indemnitor, to:

                             MDC Energy LLC
                             280 E. 96th Street, Suite 210
                             Indianapolis, Indiana 46240
                             Attention: John Echols

              with a copy to (which shall not constitute notice):

                             Vinson & Elkins L.L.P.
                             666 5th Avenue, 25th Floor
                             New York, New York
                             Attention: David Meyer

      or to such other address as may have been furnished (in the manner prescribed above) as
      follows: (a) in the case of a change in address for notices to the Indemnitee, furnished by
      the Indemnitee to the Indemnitor and (b) in the case of a change in address for notices to
      the Indemnitor, furnished by the Indemnitor to the Indemnitee.

19.   Contribution. If the indemnification provided for in this Agreement is unavailable to the
      Indemnitee for any reason whatsoever, the Indemnitor, in lieu of indemnifying the
      Indemnitee, shall contribute to the amount incurred by the Indemnitee, whether for
      judgments, fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
      for reasonably incurred Expenses, in connection with any claim relating to an
      indemnifiable event under this Agreement, in such proportion as is deemed fair and
      reasonable in light of all of the circumstances of such Proceeding in order to reflect (i) the
      relative benefits received by the Indemnitor and the Indemnitee as a result of the event(s)
      and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault of the
      Indemnitor (and its other directors, officers, employees and agents) and the Indemnitee in
      connection with such event(s) and/or transaction(s).

20.   Governing Law; Submission to Jurisdiction; Appointment of Agent for Service of
      Process. This Agreement and the legal relations among the parties shall be governed by,
      and construed and enforced in accordance with, the laws of the State of Delaware,
      without regard to its conflict of laws rules. The Indemnitor and the Indemnitee hereby
      irrevocably and unconditionally (i) agree that any action or proceeding arising out of or in
      connection with this Agreement shall be brought only in the Trial Court, and not in any
      other state or federal court in the United States of America or any court in any other


                                              - 13 -
            Case 19-12269-KBO        Doc 70-31        Filed 11/12/19   Page 64 of 74



      country, (ii) consent to submit to the exclusive jurisdiction of the Trial Court for purposes
      of any action or proceeding arising out of or in connection with this Agreement, (iii)
      waive any objection to the laying of venue of any such action or proceeding in the Trial
      Court, and (iv) waive, and agree not to plead or to make, any claim that any such action
      or proceeding brought in the Trial Court has been brought in an improper or otherwise
      inconvenient forum.

21.   Headings. The headings of the paragraphs of this Agreement are inserted for
      convenience only and shall not be deemed to constitute part of this Agreement or to
      affect the construction thereof.

22.   Counterparts. This Agreement may be executed in one or more counterparts, each of
      which shall for all purposes be deemed to be an original but all of which together shall
      constitute one and the same Agreement.

23.   Confidentiality. Indemnitee acknowledges that, in the course of Indemnitee’s service as a
      director, officer or member of the Board of Directors of one or more of the Indemnitor
      Entities, Indemnitee will be provided with, and will have access to, Confidential
      Information (as defined below) of the Indemnitor Entities and of third parties who have
      supplied such information to the Indemnitor Entities, as applicable. In consideration of
      Indemnitee’s receipt and access to such Confidential Information and in exchange for
      other valuable consideration provided hereunder, Indemnitee shall comply with this
      Section 23.

      (a)     Both while Indemnitee serves as a director, officer or member of the Board of
              Directors of any of the Indemnitor Entities and thereafter, except as expressly
              permitted by this Agreement or by directive of the Board of Directors, Indemnitee
              shall not disclose any Confidential Information to any person or entity and shall
              not use any Confidential Information except for the benefit of the Indemnitor
              Entities. Indemnitee shall follow all policies and protocols of the Indemnitor
              Entities regarding the physical security of all documents and other material
              containing Confidential Information (regardless of the medium on which the
              Confidential Information is stored). The covenants of Indemnitee in this Section
              23(a) shall apply to all Confidential Information, whether now known or later to
              become known to Indemnitee while serving as a director, officer or member of the
              Board of Directors of any of the Indemnitor Entities.

      (b)     Notwithstanding anything in Section 23(a) to the contrary, Indemnitee may make
              the following disclosures and uses of Confidential Information:

              (i)    disclosures to employees of the Indemnitor Entities or other members of
                     the Board of Directors who have a need to know the information in
                     connection with the business of the Indemnitor Entities;

              (ii)   disclosures to customers and suppliers when, in the reasonable and good
                     faith belief of Indemnitee, such disclosure is in connection with




                                             - 14 -
      Case 19-12269-KBO        Doc 70-31        Filed 11/12/19   Page 65 of 74



                Indemnitee’s service on the Board of Directors and is in the best interests
                of the Indemnitor Entities;

        (iii)   disclosures and uses that are approved in writing by the Board of
                Directors;

        (iv)    disclosures to a person or entity that has (x) been retained by the
                Indemnitor Entities to provide services to the Indemnitor Entities and (y)
                agreed in writing to abide by the terms of a confidentiality agreement; or

        (v)     disclosures for the purpose of complying with any applicable laws or
                regulatory requirements or that Indemnitee is legally compelled to make
                by deposition, interrogatory, request for documents, subpoena, civil
                investigative demand, order of a court of competent jurisdiction, or similar
                process, or otherwise by law; provided, however, that, prior to any such
                disclosure, Indemnitee shall, to the extent legally permissible and
                practicable: (A) provide the Board of Directors with prompt notice of such
                requirements so that the Board of Directors may, at its expense, seek a
                protective order or other appropriate remedy or waive compliance with the
                terms of this Section 23; (B) consult with the Board of Directors on the
                advisability of taking steps to resist or narrow such disclosure; and
                (C) cooperate with the Board of Directors (at the reasonable cost and
                expense of the Indemnitor Entities) in any attempt it may make to obtain a
                protective order or other appropriate remedy or assurance that confidential
                treatment will be afforded the Confidential Information; and in the event
                such protective order or other remedy is not obtained, Indemnitee agrees
                (1) to furnish only that portion of the Confidential Information that is
                required to be furnished, as advised by written opinion of counsel to
                Indemnitee, if any, and (2) to exercise (at the reasonable cost and expense
                of the Indemnitor Entities) all reasonable efforts to obtain assurance that
                confidential treatment will be accorded such Confidential Information.

(c)     Upon the expiration of service as a director, officer or member of the Board of
        Directors of one or more of the Indemnitor Entities and at any other time upon
        request of any of the Indemnitor Entities, Indemnitee shall promptly surrender and
        deliver to the Indemnitor Entities all documents (including electronically stored
        information) and all copies thereof and all other materials of any nature
        containing or pertaining to all Confidential Information in Indemnitee’s
        possession, custody and control and shall not retain any such document or other
        materials. Within 10 days of any such request, Indemnitee shall certify to the
        Indemnitor Entities in writing that all such documents and materials have been
        returned to the Indemnitor Entities.

(d)     All non-public information, designs, ideas, concepts, improvements, product
        developments, discoveries and inventions, whether patentable or not, that are
        conceived, made, developed or acquired by or disclosed to Indemnitee,
        individually or in conjunction with others, during the period that Indemnitee


                                       - 15 -
Case 19-12269-KBO       Doc 70-31         Filed 11/12/19   Page 66 of 74



  serves as a director, officer or member of the Board of Directors of one or more of
  the Indemnitor Entities or is affiliated with any of the Indemnitor Entities
  (whether during business hours or otherwise and whether on the premises of any
  of the Indemnitor Entities or otherwise) that relate to any of the Indemnitor
  Entities’ businesses or properties, products or services is defined as “Confidential
  Information.” Moreover, all documents, videotapes, written presentations,
  brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
  models, specifications, computer programs, e-mail, voice mail, electronic
  databases, maps, drawings, architectural renditions, models and all other writings
  or materials of any type including or embodying any of such information, ideas,
  concepts, improvements, discoveries, inventions and other similar forms of
  expression are and shall be the sole and exclusive property of the Indemnitor
  Entities and be subject to the same restrictions on disclosure applicable to all
  Confidential Information pursuant to this Agreement. Confidential Information
  shall not include any information that is or becomes generally available to the
  public other than as a result of a disclosure or wrongful act of Indemnitee or any
  of Indemnitee’s agents.


               [Remainder of Page Intentionally Blank]




                                 - 16 -
          Case 19-12269-KBO     Doc 70-31     Filed 11/12/19     Page 67 of 74




       IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

INDEMNITOR:                                 MDC ENERGY LLC

                                            By:      MTE Holdings LLC, its sole member

                                            By:      Riverstone Credit Management, LLC, a
                                                     Delaware limited liability company, as
                                                     Administrative Agent

                                                     (as attorney-in-fact pursuant to the
                                                     Collateral Agreement)


                                            By:
                                            Name:
                                            Title:




INDEMNITEE:
                                            Steve Pully




                     [Signature Page to Indemnification Agreement]
  Case 19-12269-KBO   Doc 70-31   Filed 11/12/19   Page 68 of 74



                     EXHIBIT C
               AMENDMENT NO. 1 TO THE
THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
           AGREEMENT OF MDC ENERGY LLC

                        (See attached.)
             Case 19-12269-KBO         Doc 70-31      Filed 11/12/19      Page 69 of 74



                       AMENDMENT NO. 1 TO THE
        THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
                            AGREEMENT
                                OF
                          MDC ENERGY LLC

       This Amendment No. 1 (this “Amendment”), dated and effective as of October 21, 2019,
to the Third Amended and Restated Limited Liability Company Agreement (as amended, the
“Agreement”), dated as of June 26, 2017, of MDC Energy LLC, a Delaware limited liability
company, is made and entered into in accordance with Section 31 of the Agreement. Capitalized
terms used but not defined herein have the meanings set forth in the Agreement.

        WHEREAS, pursuant to Section 31, the Agreement may not be amended unless pursuant
to a written agreement executed and delivered by the Member; and

        WHEREAS, Riverstone Credit Management, LLC (the “Administrative Agent”), in its
capacity as Administrative Agent on behalf of the Lenders (as such terms are defined in the Term
Loan Credit Agreement dated September 17, 2018 among the Member, the Lenders party thereto
and the Administrative Agent (as such agreement may be amended or otherwise modified pursuant
to the terms thereof, the “Credit Agreement”)) has exercised its rights under Section 6.01(b) of
the Collateral Agreement between the Member and the Administrative Agent, dated as of
September 17, 2018 (the “Collateral Agreement”)), pursuant to which, if an Event of Default (as
defined in the Collateral Agreement) has occurred and is continuing, the Administrative Agent
may exercise all voting, corporate, membership, partnership and other rights pertaining to MTE
Holdings LLC’s membership interests in MDC Energy LLC;

        WHEREAS, Events of Default (as defined in the Collateral Agreement) have occurred
and are continuing as of the date of this Amendment, and the Administrative Agent has provided
notice of such Events of Default to the Member; and

        WHEREAS, the Administrative Agent (in its capacity as administrative agent and
collateral agent for the Lenders) desires to amend certain provisions of the Agreement.

        NOW, THEREFORE, for good and valuable consideration, the Administrative Agent (in
its capacity as administrative agent and collateral agent for the Lenders (as defined in the Collateral
Agreement)) and pursuant to the authority delegated to the Administrative Agent in the Collateral
Agreement, agrees as follows:

         1. Amendment to Section 9. Section 9 of the Agreement is hereby amended and restated
in its entirety as follows:

       “Management.

       (a)      The business and affairs of the Company (including all rights of the Member
       set forth in Sections 8, 11, 16, 17 and 24) shall be managed by or under the direction
       of a board of directors (the “Board”), to whom, subject to the limitations set forth
       in this Agreement and as otherwise required by the Act, the Member hereby
       delegates, and in which is vested, the full, exclusive and complete power, authority


US 6624866
    Case 19-12269-KBO          Doc 70-31      Filed 11/12/19     Page 70 of 74



and discretion to manage and control the administration, affairs and operations of
the Company. Each member of the Board (a “Director”) shall be a “manager” of
the Company as defined in Section 18-101(10) of the Act. All actions,
determinations, elections, judgments, approvals, considerations, amendments, calls
or designations taken or omitted to be taken by the Board pursuant to this
Agreement (whether to the Board’s satisfaction, sole discretion or otherwise) shall
be taken or omitted to be taken only with Board Approval.

(b)      Unless explicitly provided otherwise in this Agreement, the Board shall
have the power, right and authority on behalf and in the name of the Company to
carry out any and all of the objects and purposes of the Company and to perform
all acts which the Board, in its sole discretion, may deem necessary or desirable.

(c)      The Board shall consist of five (5) Directors. The Directors as of October
21, 2019 are Dan Gillett, Steve Pully (together, the “Independent Directors” and
each, an “Independent Director”), Mark Siffin, Etienne Locoh and, for so long as
he is the chief restructuring officer of the Company, John Echols. The Member
(subject, however, to the consent of the Administrative Agent for so long as an
Event of Default has occurred and is continuing) shall have the right to remove any
Director at any time for Cause. In the event that a vacancy is created on the Board
by the death, disability, retirement, resignation or removal of any Director in
accordance with this Agreement, such vacancy shall be filled only by consent of
the Member (and so long as an Event of Default has occurred and is continuing,
with the consent of the Administrative Agent); provided, however, that in the event
that (i) John Echols ceases to be the chief restructuring officer of the Company, the
then-current chief restructuring officer of the Company shall automatically replace
John Echols (or, if applicable, his replacement pursuant to this Section 9(c)) or (ii)
an Independent Director ceases to be a Director for any reason, any replacement of
such Independent Director must be an Independent Person.

(d)     Each Director shall have one (1) vote. Unless otherwise required by this
Agreement, Directors having at least three (3) votes, including each Independent
Director, either present (in person or by teleconference) or represented by proxy,
shall constitute a quorum for the transaction of business at a meeting of the Board.
Unless provided otherwise in this Agreement, any action (including the giving of
consent, waivers or approvals) by the Board shall require Board Approval.

(e)     The Board may hold its meetings in such place or places, within or without
the State of Delaware, as the Board may from time to time determine by resolution.
At all meetings of the Board, business shall be transacted in such order as shall
from time to time be determined by resolution of the Board.

(f)    Any action required or permitted to be taken at any meeting of the Board
may be taken without a meeting if a consent in writing, setting forth the action so
taken shall be signed by Directors representing the requisite number of votes that
would be required to take the applicable action at a meeting of the Board and, when
so signed, such written consent shall constitute Board Approval of such action, and


                                          2
          Case 19-12269-KBO          Doc 70-31      Filed 11/12/19      Page 71 of 74



      notice of any such action taken shall be provided to those Directors who have not
      consented in writing promptly following the taking of such action.

      (g)    Subject to the requirement for notice of meetings, members of the Board
      may participate in a meeting by means of a telephone conference or similar
      communications equipment by means of which all individuals participating in the
      meeting can hear each other, and participation in such a meeting shall constitute
      presence in person at such meeting, except where a person participates in the
      meeting for the express purpose of objecting to the transaction of any business on
      the ground that the meeting is not lawfully called or convened.

      (h)     Each Director shall, in the performance of his or her duties, be fully
      protected in relying in good faith upon the books of account or reports made to the
      Company by any of its Officers or by an independent certified public accountant or
      by an appraiser selected with reasonable care by the Board, or in relying in good
      faith upon other records of the Company. Furthermore, each Director (in such
      Person’s capacity as a Director) may rely, and shall incur no liability in acting or
      refraining from acting, upon any resolution, certificate, statement, instrument,
      opinion, report, notice, request, consent, order, bond, debenture, paper, document,
      signature or writing reasonably believed by it to be genuine, and may rely on a
      certificate signed by an officer, agent or representative of any Person in order to
      ascertain any fact with respect to such Person or within such Person’s knowledge,
      in each case unless there has been a final and non-appealable judgment entered by
      a court of competent jurisdiction determining that, in respect of such reliance,
      action or inaction, such Director engaged in bad faith, fraud or willful or intentional
      misconduct or criminal wrongdoing.”

        2. Amendment to Section 20(a): Section 20(a) of the Agreement is hereby amended to
include “the Administrative Agent (current or former)”, “Directors” and “Lenders” in the
definition of “Covered Persons.”

      3. Amendment to Section 20: A new Section 20(g) is hereby added as follows:

      “(g) Each Officer (in such Person’s capacity as an Officer) shall have such
      fiduciary duties that an officer of the Company would have if the Company were a
      corporation organized under the laws of the State of Delaware. To the maximum
      extent permitted by applicable law, no Officer (in such Person’s capacity as such)
      shall be liable to the Company or to the Member for losses sustained or liabilities
      incurred as a result of any act or omission (in relation to the Company, any
      transaction, any investment or any business decision or action, including for breach
      of duties including fiduciary duties) taken or omitted by such Officer (in such
      Person’s capacity as such), unless there has been a final and non-appealable
      judgment entered by a court of competent jurisdiction determining that, in respect
      of such act or omission, and taking into account the acknowledgments and
      agreements set forth in this Agreement, such Officer (in such Person’s capacity as
      such) would have had such liability for such act or omission that an officer of the



                                                3
           Case 19-12269-KBO         Doc 70-31      Filed 11/12/19     Page 72 of 74



       Company would have if the Company were a corporation organized under the laws
       of the State of Delaware.”

        4. Amendment to Section 26: Section 26 is hereby amended by adding the following after
the second sentence:

       “Notwithstanding anything to the contrary herein, the Administrative Agent (in its
       capacity as Administrative Agent for the Lenders) is an intended third-party
       beneficiary of Sections 9, 20, and 31 and the definition of “Board Approval” and
       may enforce the provisions thereof as if it were a party hereto.”

       5. Amendment to Schedule A: Schedule A of the Agreement is hereby amended by
adding the below definitions in the appropriate alphanumeric order:

       ““Administrative Agent” means Riverstone Credit Management, LLC, in its
       capacity as administrative agent and collateral agent for the Lenders, pursuant to
       each of the Credit Agreement and the Collateral Agreement, and any successor
       thereto.”

       ““Board” has the meaning set forth in Section 9(a).”

       ““Board Approval” means the affirmative vote of, or written consent signed by, the
       Directors holding a majority of the number of votes of the Directors, including each
       Independent Director.”

       ““Cause” means, as to a Director (a) any material breach of an agreement between
       the Company or one of its subsidiaries and such Director, (b) such Director’s gross
       negligence, willful misconduct or breach of fiduciary duty, (c) commission of an
       act of fraud, theft or embezzlement on the part of such Director, (d) conviction or
       indictment of such Director, or plea of nolo contendere by such Director, to any
       felony (or state law equivalent) or any crime involving moral turpitude, or (e) such
       Director’s willful failure or refusal to perform such Director’s obligations pursuant
       to this Agreement.”

       ““Collateral Agreement” means the Collateral Agreement dated as of September
       17, 2018 among the Member and the Administrative Agent (as such agreement may
       be amended or otherwise modified pursuant to the terms thereof).”

       ““Credit Agreement” means the Term Loan Credit Agreement dated September 17,
       2018 among the Member, the Lenders party thereto and the Administrative Agent
       (as such agreement may be amended or otherwise modified pursuant to the terms
       thereof).”

       ““Director” has the meaning set forth in Section 9(a).”

       ““Event of Default” has the meaning set forth in the Credit Agreement.”

       ““Independent Director” has the meaning set forth in Section 9(c).”


                                                4
           Case 19-12269-KBO         Doc 70-31      Filed 11/12/19     Page 73 of 74



       ““Independent Person” means a natural person with at least ten (10) years of oil
       and gas industry experience and who is not, as of the time of initial appointment as
       a Director or at any time while serving as a Director, and has not been during the
       five (5) years preceding such initial appointment as a Director: (a) a direct or
       indirect owner of any equity interest in the Company, the Member, the
       Administrative Agent, any of the Lenders or any of their respective Affiliates, (b)
       an officer, employee, partner or director of the Company, the Member, the
       Administrative Agent, any of the Lenders or any of their respective Affiliates, or
       (c) a creditor, customer or supplier of the Company or any of its Affiliates.”

       ““Lenders” has the meaning set forth in the Credit Agreement.”

      6. Amendment to Schedule A: Schedule A of the Agreement is hereby amended by
amending and restating the below definition in its entirety:

       ““Act” means the Delaware Limited Liability Act.”

        7. Miscellaneous. Except as expressly amended hereby, the Agreement shall remain
unchanged, and the Agreement, as so amended, shall continue in full force and effect in accordance
with its terms. For the avoidance of doubt, the provisions of Sections 21, 26 and 30 of the
Agreement shall apply to this Amendment mutatis mutandis. This Amendment may be executed
in one or more counterparts and transmitted via electronic means.


                                     *      *       *      *       *




                                                5
Case 19-12269-KBO   Doc 70-31   Filed 11/12/19   Page 74 of 74
